Exhibit 10.162

Erie Insurance Group

RETIREMENT PLAN FOR EMPLOYEES

As Amended and Restated Effective December 31, 2014







--------------------------------------------------------------------------------




Erie Insurance Group


RETIREMENT PLAN FOR EMPLOYEES


As Amended and Restated Effective December 31, 2014


Table of Content


ARTICLE I - INTRODUCTION1
ARTICLE II - DEFINITIONS2
2.1“Accrued Pension”    2
2.2“Actuary”    2
2.3“Administrator”    2
2.4“Affiliate”    2
2.5“Anniversary Date”    2
2.6“Annuity Starting Date”    2
2.7“Beneficiary”    3
2.8“Board of Directors” or “Board”    3
2.9“Code”    3
2.10“Company”    3
2.11“Compensation”    3
2.12“Covered Employee”    4
2.13“Credited Service”    4
2.14“Date of Hire”    4
2.15“Date of Severance”    4
2.16“Earliest Retirement Age”    5
2.17“Effective Date”    5
2.18“Employee”    5
2.19“Employer(s)”    5
2.20“ERISA”    5
2.21“Final Average Earnings”    5
2.22“Highly Compensated”    6
2.23“Hour of Service”    6
2.24“Leased Employee”    6
2.25“Maternity or Paternity Absence”    7
2.26“Normal Retirement Age”    7
2.27“Normal Retirement Date”    7
2.28“Participant”    7
2.29“Period of Severance”    8
2.30“Plan” or “Pension Plan”    8
2.31“Plan Year”    8
2.32“Service”    8
2.33“Social Security Covered Compensation”    8

i

--------------------------------------------------------------------------------






2.34“Spouse”    8
2.35“Test Compensation”    8
2.36“Total and Permanent Disability”    10
2.37“Trust Agreement”    10
2.38“Trustee”    10
2.39“Trust Fund” or “Fund”    10
ARTICLE III - ADMINISTRATION OF THE PLAN11
3.1Pension Administrator    11
3.2Powers    11
3.3Delegation of Duties    13
3.4Administrator as Named Fiduciary    14
3.5Conclusiveness of Various Documents    14
3.6Actions to be Uniform    14
3.7Liability and Indemnification    14
3.8Claims Review Procedure    15
3.9
Exhaustion of Administrative Remedies    16

3.10
Deadline to File Civil Action    17

11
Waiver of Participation    17

ARTICLE IV - SERVICE PROVISIONS18
4.1Service    18
4.2Credited Service    18
4.3Loss and Reinstatement of Service    18
4.4Transfer To Other Employment    19
4.5Transfer From Other Employment    19
ARTICLE V - ELIGIBILITY FOR PENSIONS20
5.1Normal Retirement    20
5.2Early Retirement    20
5.3Disability Retirement    20
5.4Vesting    21
ARTICLE VI - AMOUNT OF PENSIONS22
6.1Normal Retirement Pension    22
6.2Early Retirement Pension    22
6.3Disability Retirement Pension    22
6.4Deferred Pension Upon Termination of Service    23
6.5Increase in Pension for Certain Retired Participants    24
6.6Offset of Accruals by Plan Distributions    24
6.7Non-Duplication of Benefits    24
ARTICLE VII - COMMENCEMENT AND DURATION OF PENSIONS25
7.1Normal and Early Retirement Pensions    25
7.2Disability Retirement Pension    25
7.3Deferred Vested Pension    26
7.4Reemployment of a Retired Participant    27
7.5Automatic Surviving Spouse’s Pension    28

    ii

--------------------------------------------------------------------------------






7.6Requirement for Spouse Consent    30
7.7Optional Forms of Pensions    30
7.8Payment of Small Pension    32
7.9Repayment of Cashout on Reemployment    34
7.10Delay in Commencement of Pension Payments    34
7.11Direct Rollover of Eligible Rollover Distributions.    36
7.12Change to Pension Payments in Connection with Qualifying Event    38
ARTICLE VIII - DEATH BENEFITS42
8.1Death Prior to Retirement or Severance    42
8.2Death Prior to Commencement of Early or Disability Pensions    42
8.3Death Prior to Commencement of Vested Pensions    43
8.4Effect of Valid Joint and Survivor Election    44
8.5Death on or After Annuity Starting Date    44
8.6Death Benefit for Vested Participants Who Terminated After September 1, 1974
and Prior to August 23, 1984    45
ARTICLE IX - TRUST FUND AND THE TRUSTEE46
9.1Trust Fund    46
9.2Irrevocability    47
9.3Contributions by the Company    47
9.4Contributions By Participants    48
9.5Benefits Payable Only From Trust Fund    48
9.6Plan Expenses    49
ARTICLE X - BENEFIT LIMITATIONS50
10.1Maximum Limitation Under Section 415(b) of the Code (Effective January 1,
2008)    50
10.2Limitaions Based on Funding Status    53
ARTICLE XI - MISCELLANEOUS PROVISIONS62
11.1Plan Non-Contractual    62
11.2Non-Alienation of Retirement Rights or Benefits    62
11.3Payment of Pension to Others    63
11.4Prohibition Against Reversion    63
11.5Merger, Transfer of Assets or Liabilities    63
11.6Actuarial Equivalence    64
11.7Change of Vesting Schedule    64
11.8Controlled Group    64
11.9Severability    65
11.10Employer Records    65
11.11Application of Plan Provisions    65
11.12Missing Participants and Beneficiaries.    65
11.13IRC 414(u) Compliance Provision    66
ARTICLE XII - AMENDMENT AND TERMINATION68
12.1Amendment and Termination of the Plan    68
12.2Administration of the Plan in Case of Termination    68
12.3Internal Revenue Service Limitations    69

    iii

--------------------------------------------------------------------------------






ARTICLE XIII - TOP-HEAVY PROVISIONS70
13.1General    70
13.2Definitions Relating to Top-Heavy Provisions    70
13.3Top-Heavy Plan Vesting Requirements    72
13.4Top-Heavy Plan Minimum Benefit Requirements    72
13.5Limited Application of this Article.    74
ARTICLE XIV - JURISDICTION75
14.1Jurisdiction    75




Erie Insurance Group


RETIREMENT PLAN FOR EMPLOYEES


Effective December 31, 1946
As Amended and Restated Effective December 31, 2014






ARTICLE I - INTRODUCTION


The Erie Insurance Group adopted a Retirement Plan, effective December 31, 1946.
Such Plan, which has been heretofore amended from time to time by action of the
Board of Directors in accordance with the provisions of the Plan, is herein
amended and restated.


This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. This amendment and restatement is
generally effective December 31, 2014. However, certain provisions of this
amendment and restatement are effective as of some other date. The provisions of
this amendment and restatement with stated effective dates prior to December 31,
2014 shall be deemed to amend the corresponding provisions, if any, of the Plan
as in effect before this amendment and restatement and all amendments thereto as
of such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event. The object of the
Plan is to provide retirement pensions for eligible employees.






ARTICLE II - DEFINITIONS


For the purposes of this Retirement Plan for Employees, the following words and
phrases shall have the following meanings unless a different meaning is clearly
required by the context. Any terms herein used in the masculine shall be read
and construed in the feminine where they would so apply, and any terms used in
the singular shall be read and construed in the plural if again so applicable.


2.1
“Accrued Pension” shall mean a pension amount determined with respect to a
Participant in accordance with Section 6.2(a) of the Plan using the date of
determination for the date of early retirement.



2.2
“Actuary” shall mean the actuary or firm of actuaries chosen by, but independent
of the Company, who is, or in the case of a firm one or more of whose members
is, an enrolled actuary under the provisions of Section 3042 of the Employee
Retirement Income Security Act of 1974.



2.3
“Administrator” shall mean the administrative committee described in Article III
of the Plan.



2.4
“Affiliate” means any other employer which, together with the Company, is a
member of a controlled group of corporations or of a commonly controlled trade
or business (as defined in Code Sections 414(b) and (c) and as modified, where
appropriate, by Code Section 415(h)) or of an affiliated service group (as
defined in Code Section 414(m)) or other organization described in Code Section
414(o). Each such Affiliate shall be treated as an Affiliate only during such
period as it is or was an Affiliate as defined above.



2.5
“Anniversary Date” shall mean any December 31 occurring after the Effective
Date.



2.6
“Annuity Starting Date” shall mean the first day of the first period for which
an amount is received as an annuity (whether by reason of retirement or other
termination of employment) or, in the case of a benefit not payable as an
annuity, the first day on which all events have occurred which entitle the
Participant, or other distributee, to such benefit. A Participant whose benefit
is suspended under any provision of the Plan shall not be deemed to have reached
a new Annuity Starting Date when such benefit again becomes payable. The Annuity
Starting Date for benefits accrued after an earlier Annuity Starting Date shall
be determined in accordance with Treasury Regulations. The Annuity Starting Date
for a benefit payable under Section 7.10 shall be the applicable date described
therein.



2.7
“Beneficiary” shall mean any person who, by reason of a designation made by a
Participant under Plan procedures or by operation of the Plan, is or will be
entitled to receive any amount or benefit hereunder upon the death of the
Participant. Any attempt to designate a person as Beneficiary hereunder orally,
or by means other than that permitted under the Plan, shall be void and have no
effect.



2.8
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.



2.9
“Code” shall mean the Internal Revenue Code of 1986, as amended.



2.10
“Company” shall mean Erie Indemnity Company, a corporation organized and
existing under the laws of Pennsylvania.



2.11
“Compensation” for any period shall mean the rate of base salary of a Covered
Employee from the Employers during the period. For this purpose, “base salary”
shall exclude Form W-2 income in the form of overtime compensation, bonuses,
commissions, deferred compensation plan payments or severance pay under any
severance benefit plan, but shall include Form W-2 income paid as a lump sum in
lieu of merit increase and compensation excluded from Form W-2 income because of
salary reduction agreements in connection with plans described in Section 125,
132(f)(4) or 401(k) of the Code, or resulting from deferred compensation
contracts for the period in question. Compensation shall exclude any
differential wage payments made on behalf of a Covered Employee who is on
military leave. Effective for each Plan Year beginning on and after December 31,
1989, in no event shall the amount of Compensation taken into account under the
Plan exceed the adjusted annual limitation permitted under Section 401(a)(17) of
the Code for such Plan Year. Such adjusted annual limitation shall be, for each
Plan Year beginning on and after December 31, 2001, $200,000 (as adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code).
For purposes of determining benefit accruals in any given Plan Year beginning
after December 31, 2001, the annual compensation limitation for any
determination period after December 31, 1993 and before December 31, 2001, shall
be $200,000.



2.12
“Covered Employee” shall mean any Employee of an Employer, excluding:

(a)
any such Employee whose employment is governed by the terms of a collective
bargaining agreement under which retirement benefits were the subject of good
faith bargaining,

(b)
any such Employee who has voluntarily waived participation in the Plan, and

(c)
any such Employee who is compensated on an hourly basis.


Notwithstanding any provision of the Plan to the contrary, an individual who an
Employer determines to be a contract employee, independent contractor, leased
employee (including a Leased Employee as defined hereunder), leased owner,
leased manager, shared employee or person working under a similar classification
shall not become a Covered Employee hereunder, regardless of whether any such
individual is ultimately determined to be a common law employee, unless and
until the Employer shall otherwise determine. An individual shall be treated as
a Covered Employee only during such period as he is or was a Covered Employee as
defined above.


2.13
“Credited Service” shall mean a Participant’s service determined in accordance
with Article IV hereof for the purpose of calculating the amount of benefit
earned under the Plan.



2.14
“Date of Hire” shall mean the date on which an Employee first commences
employment or reemployment and works at least one Hour of Service for an
Employer or an Affiliate.



2.15
“Date of Severance” shall mean the earliest to occur of the following dates:

(a)
date of retirement,

(b)
date of voluntary employment termination,

(c)
date of discharge by an Employer unless he is subsequently reemployed and given
pay back to the date of discharge,

(d)
date of death,

(e)
the first anniversary of a date of absence from active employment for any other
reason; provided, however, that a later Date of Severance shall apply with
respect to a leave of absence which, under Employer policy, provides for a later
Date of Severance and, provided further, that the second anniversary of a date
of absence from active employment shall be used for an Employee who is absent by
reason of a Maternity or Paternity Absence which commenced on or after
December 31, 1985, or who is absent by reason of Total and Permanent Disability.



An Employee shall not incur a Date of Severance while he is in the active
service of the United States Armed Forces if his reemployment rights are
protected by law.


2.16
“Earliest Retirement Age” shall mean the earliest date on which, under the Plan,
the Participant could elect to receive retirement benefits in accordance with
Section 5.1 or 5.2 hereof.



2.17
“Effective Date” shall mean December 31, 1946.



2.18
“Employee” shall mean any common-law employee of an Employer or an Affiliate;
provided, however, that for purposes of Section 2.22; “Employee” shall include
any self-employed individual performing services for an Employer or Affiliate
who is treated as an employee under Section 401(c)(1) of the Code.



2.19
“Employer(s)” shall mean the Company, Erie Family Life Insurance Company, Erie
Insurance Exchange, Erie Insurance Company, EI Holding Corp., EI Service Corp.,
Erie Insurance Company of New York, Erie Insurance Property & Casualty Company,
Flagship City Insurance Company and any other Affiliate which may adopt this
Plan.



2.20
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



2.21
“Final Average Earnings” shall mean 1/36th of the Participant’s aggregate
Compensation during the thirty-six consecutive calendar months as a Covered
Employee which produces the greatest aggregate Compensation out of the one
hundred twenty calendar month period as a Covered Employee ending on the earlier
of the date on which the Participant retires or terminates employment with the
Employers or the date on which the Participant is no longer considered a Covered
Employee. In the event a Participant does not have thirty-six consecutive
calendar months of Compensation as a Covered Employee (i) months in which the
Participant is not a Covered Employee and months in which the Participant has no
Compensation will be excluded for purposes of determining consecutive months for
the thirty-six and one hundred twenty month periods and (ii) with respect to a
Participant with fewer than thirty-six total calendar months of Compensation as
a Covered Employee, Final Average Earnings will be determined as the average
monthly Compensation over the Participant’s entire period of employment as a
Covered Employee.



2.22
“Highly Compensated” shall mean any Employee who is a more than five percent
(5%) owner of an Employer or earned $110,000 or more in Test Compensation from
the Employer in the calendar year that begins in the twelve month period that
precedes the current Plan Year (the “lookback year”); provided, however, that
such $110,000 figure shall be adjusted for cost of living at the same time and
in the same manner as determined under Code Section 415(d).



2.23
“Hour of Service” shall include the following:

(a)
each hour for which an Employee is directly or indirectly paid or entitled to
payment from an Employer or an Affiliate as an Employee for the performance of
duties during an applicable computation period (these hours must be credited to
the Employee in the computation period during which the duties were performed
and not when paid, if different); and

(b)
each hour for which back pay, irrespective of mitigation of damages, has been
awarded or agreed to by an Employer or an Affiliate (these hours must be
credited in the computation period or periods to which the award or agreement
pertains rather than that in which the payment, award or agreement was made);
and

(c)
each hour for which an Employee is directly or indirectly paid or entitled to
payment from an Employer or an Affiliate for reasons, such as vacation, sickness
or disability, other than for the performance of duties (these hours shall be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor regulations which are incorporated herein by reference).



2.24
“Leased Employee” shall mean any person (other than an Employee of an Employer)
who pursuant to an agreement between the Employer and any other person (“leasing
organization”) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Section 414(n)(6) of the Code) on
a substantially full-time basis for a period of at least one year and such
services are performed under primary direction or control by the recipient.
Except as provided below, any person satisfying the foregoing criteria shall be
treated as an Employee. Contributions or benefits provided a Leased Employee by
the leasing organization which are attributable to services performed for the
Employer shall be treated as provided by the Employer.



Notwithstanding the foregoing, a Leased Employee shall not be considered an
Employee of an Employer if: (i) such Leased Employee is covered by a money
purchase pension plan providing: (1) a nonintegrated employer contribution rate
of at least 10 percent of compensation, (2) immediate participation, and (3)
full and immediate vesting; and (ii) Leased Employees do not constitute more
than 20 percent of the Employer’s non-Highly Compensated workforce.


2.25
“Maternity or Paternity Absence” shall mean an absence from work by an Employee
for any period:

(a)
by reason of pregnancy of the Employee,

(b)
by reason of the birth of a child of the Employee,

(c)
by reason of the placement of a child with the Employee in connection with the
adoption of such child by such Employee, or

(d)
for purposes of caring for such child for a period immediately following such
birth or placement.

An absence will not be considered a “Maternity or Paternity Absence” unless the
Employee provides the Administrator with such timely information as the
Administrator may reasonably require to establish that the absence from work is
for one of the four permitted reasons outlined above. Nothing in this Plan shall
require an Employer to grant a paid leave of absence to any Employee.


2.26
“Normal Retirement Age” of a Participant shall be age 65.



2.27
“Normal Retirement Date” of a Participant shall be the first day of the month
next following the month in which his sixty-fifth birthday occurs.



2.28
“Participant” shall mean any Covered Employee and any former Covered Employee
who is entitled to, or who is receiving, a retirement benefit or deferred vested
pension under the Plan.



2.29
“Period of Severance” shall mean the period of time between an Employee’s Date
of Severance and the date as of which he performs his first Hour of Service
following reemployment.



2.30
“Plan” or “Pension Plan” shall mean this “Erie Insurance Group Retirement Plan
for Employees” as herein set forth with all amendments, modifications,
appendices, and supplements hereafter made.



2.31
“Plan Year” shall mean any period of 12 consecutive calendar months next
preceding an Anniversary Date of the Plan.



2.32
“Service” shall mean an Employee’s service determined in accordance with Article
IV hereof for the purposes of meeting the eligibility requirements for a benefit
under the Plan.



2.33
“Social Security Covered Compensation” shall mean, for any Plan Year, the
average (without indexing) of the Social Security taxable wage bases in effect
for each calendar year during the 35-year period ending with the last day of the
calendar year in which the Participant attains (or will attain) Social Security
Retirement Age (as such term is defined in Section 10.1(a)(iv) hereof). In
determining a Participant’s Social Security Covered Compensation for a Plan
Year, the Social Security taxable wage base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as in effect for the Plan
Year for which the determination is being made. A Participant’s Social Security
Covered Compensation shall be automatically adjusted for each Plan Year in
accordance with these provisions, up to and including the Plan Year in which the
Participant attains Social Security Retirement Age.



2.34
“Spouse” shall mean, with respect to any Participant, the person to whom the
Participant is married at a given determination date, as determined under
applicable law.



2.35
“Test Compensation” shall mean, for any Plan Year, an Employee’s compensation,
reported under Sections 6041 and 6051 of the Code on Form W‑2, as paid by the
Company or other Employer for the calendar year ending with or within such Plan
Year, including any amounts contributed pursuant to a salary reduction election
on behalf of a Covered Employee to a plan described in Sections 125, 132(f),
402(e)(3), 402(h)(1)(B), 403(b), or 457(b) of the Code for the period in
question. Effective January 1, 2009, Test Compensation shall include any
differential wage payments, as defined in Section 3401(h) of the Code, that are
paid by an Employer during a period of qualified military service as defined in
Section 414(u) of the Code. Test Compensation in any given year shall not exceed
the adjusted annual limitation in effect for such year (as set forth in
Section 2.11), provided that such limitation shall not be applied in determining
the status of an Employee as a Highly Compensated Employee or Key Employee. To
the extent permitted under regulations and other guidance promulgated by the
Internal Revenue Service, the Company may elect to determine Test Compensation
on a basis other than that provided above.



Notwithstanding the preceding paragraph, in no event shall Test Compensation
include severance pay. However, the following types of remuneration, if
includible for purposes of Test Compensation as described above, shall be taken
into account only if paid by the later of the date that is 2-1/2 months after
the date of severance from employment with an Employer or the end of the
limitation year that includes the date of severance from employment with the
Employer, if the amounts would have been included in Test Compensation had they
been paid before the severance from employment date:
(a)
Regular Pay After Severance from Employment. The payment for services rendered
during the Participant’s regular working hours, or for services outside of the
Participant’s regular working hours such as overtime or shift differential,
commissions, bonuses or other similar payments that would have been paid had the
Participant not incurred a severance from employment.

(b)
Leave Cash Outs and Deferred Compensation. Payments of unused accrued bona fide
sick, vacation or other leave provided the Participant would have been able to
use the leave if employment had continued, or payments from a nonqualified
unfunded deferred compensation plan, provided the payment would have been paid
had the Participant not incurred a severance from employment and such payment
would have been includible in gross income had such payment been made.

(c)
Post-Severance from Employment Salary Continuation Payments. If the Employer
continues to provide remuneration to a Participant due to the Participant’s
disability or to a Participant who is not performing services because of
qualified military service, as defined in Code Section 414(u), in an amount that
is not in excess of that which would have been payable to the Participant as
compensation had the Participant not entered qualified military service, such
amounts will be included in Test Compensation for purposes of this Section.



2.36
“Total and Permanent Disability” shall mean permanent incapacity resulting in
the Participant being unable to engage in any gainful employment or occupation
by reason of any medically demonstrable physical or mental condition, excluding,
however, (a) incapacity contracted, suffered or incurred while the Participant
was engaged in or which resulted from having engaged in a felonious enterprise;
and (b) incapacity contracted, suffered or incurred in the employment of other
than an Employer, including self-employment.



2.37
“Trust Agreement” shall mean the trust agreement between the Company and a
Trustee as provided in Section 9.1, together with all amendments, modifications
and supplements, thereto.



2.38
“Trustee” shall mean the Trustee or Trustees designated under a Trust Agreement
including any successor or successors.



2.39
“Trust Fund” or “Fund” shall mean the retirement plan trust fund established by
the Company in accordance with Article IX.





ARTICLE III - ADMINISTRATION OF THE PLAN


3.1
Pension Administrator

The Plan shall be administered by a committee that shall act as Plan
Administrator. The initial members of the administrative committee have been
appointed by the Board, effective January 1, 2008; provided, however, that such
initial members, and any subsequent members of the administrative committee,
shall serve at the pleasure of the Executive Council of the Company. Any
individual who is a member of the administrative committee may resign by
delivering his written resignation to the Executive Council of the Company. In
the event of the death, resignation or removal of a member of the administrative
committee, such Executive Council shall fill the vacancy. In making the
appointment, the Executive Council shall not be limited to any particular person
or group, and nothing herein contained shall be construed to prevent any
Participant, director, officer, employee or shareholder of the Employers from
service as a member of the administrative committee. Members of the
administrative committee will not be compensated from the Trust Fund for
services performed in such capacity, but the Company will reimburse such
individuals for expenses reasonably and necessarily incurred by them in such
capacity.


Initial appointment by the Board is evidenced by a resolution of the Board.
Appointment by the Executive Council of the Company shall be evidenced in a
writing executed on behalf of the Executive Council. Copies of such writings
shall be delivered to the Trustee and to such other persons as may require
notice of such appointments.


Appointment by the Board shall be evidenced by a certified copy of the
resolution of the Board making such appointment, and copies of such certified
resolution shall be delivered to the Trustee and to such other persons as may
require such notice.


3.2
Powers

The Administrator will have full power to administer the Plan in all of its
details, subject, however, to the requirements of ERISA. This power shall
include having the sole and absolute discretion to interpret and apply the
provisions of the Plan to determine the rights and status hereunder of any
individual, to decide disputes arising under the Plan, and to make any
determinations and findings of fact with respect to benefits payable hereunder
and the persons entitled thereto as may be required for any purpose under the
Plan. Without limiting the generality of the above, the Administrator is granted
the following authority which it shall discharge in its sole and absolute
discretion in accordance with Plan provisions as interpreted by the
Administrator:
(a)
To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan, including the modification of the
claims procedure under Section 3.8 in accordance with any regulations issued
under Section 503 of ERISA.

(b)
To interpret the Plan.

(c)
To decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan, his period of participation and/or service under the
Plan, his date of birth, his eligibility to accrue a benefit under the Plan and
to receive a distribution from the Plan.

(d)
To compute the amount of benefits which will be payable to any Participant or
other person in accordance with the provisions of the Plan, and to determine the
identity of the person or persons to whom such benefits will be paid.

(e)
To authorize the payment of Plan benefits and to direct cessation of benefit
payments.

(f)
To appoint one or more investment managers to manage the investment and
reinvestment of the Fund and to enter into management contracts on behalf of the
Company with respect to such appointments. Unless and until the Administrator
appoints an investment manager with respect to all or a specific portion of the
Fund, the Trustee shall have exclusive authority to manage and control all or
such portion of the Fund.

(g)
To appoint, employ or engage such other agents, counsel accountants, consultants
and actuaries as may be required to assist in administering the Plan.

(h)
To establish procedures to determine whether a domestic relations order is a
qualified domestic relations order within the meaning of Section 414(p) of the
Code, to determine under such procedures whether a domestic relations order is a
qualified domestic relations order and whether a putative alternate payee
otherwise qualifies for benefits hereunder, to inform the parties to the order
as to the effect of the order, and to direct the Trustee to hold in escrow or
pay any amounts so directed to be held or paid by the order.

(i)
To determine whether the Plan has incurred a partial termination.

(j)
To obtain from the Employers, Employees, Participants, Spouses and Beneficiaries
such information as shall be necessary for the proper administration of the
Plan.

(k)
To perform all reporting and disclosure requirements imposed upon the Plan by
ERISA, the Code or any other lawful authority.

(l)
To take such steps as it, in its discretion, considers necessary and/or
appropriate to remedy any inequity under the Plan that results from incorrect
information received or communicated or as the consequence of administrative
error including, but not limited to, recouping benefit overpayments.

(m)
To correct any defect, reconcile any inconsistency or supply any omission under
the Plan.

(n)
To delegate its powers and duties to others in accordance with Section 3.3.

(o)
To exercise such other authority and responsibility as is specifically assigned
to it under the terms of the Plan or the provisions of the Administrator’s
charter and to perform any other acts necessary to the performance of its powers
and duties.



The Administrator at its discretion may either request the Company or direct the
Fund to pay for any or all services rendered by the Trustee and by persons
appointed, employed or engaged under Section 3.2(f) or (g) or under the terms of
the Trust Agreement.


The Administrator’s interpretations, decisions, computations and determinations
under this Section 3.2 which are made in good faith will be final and conclusive
upon the Employers, all Participants and all other persons concerned. Any action
taken by the Administrator with respect to the rights or benefits of any person
under the Plan shall be revocable by the Administrator as to payments or
distributions not theretofore made, pursuant to such action, from the Trust
Fund; and appropriate adjustments may be made in future payments or
distributions to a Participant, Spouse or Beneficiary to offset any excess
payment or underpayment previously made to such Participant, Spouse or
Beneficiary from the Trust Fund. No ruling or decision of the Administrator in
any one case shall create a basis for a retroactive adjustment in any other case
prior to the date of written filing of each specific claim.


3.3
Delegation of Duties

The Administrator may, from time to time, designate any individual to carry out
any of the responsibilities of the Administrator. The individual so designated
will have full authority or such limited authority as the Administrator may
specify, to take such actions as are necessary or appropriate to carry out the
responsibilities assigned by the Administrator.


3.4
Administrator as Named Fiduciary

The Administrator will be a “named fiduciary” for purposes of section 402(a)(1)
of ERISA with authority to control and manage the operation and administration
of the Plan.


3.5
Conclusiveness of Various Documents

The Administrator and the Company and its directors and officers will be
entitled to rely upon all tables, valuations, certificates and reports furnished
by any actuary, accountant, counsel or other expert appointed, employed or
engaged by the Administrator or the Company.


3.6
Actions to be Uniform

Any discretionary actions to be taken under the Plan by the Administrator will
be nondiscriminatory and uniform with respect to all persons similarly situated.


3.7
Liability and Indemnification

To the full extent allowed by law, the Administrator shall not incur any
liability to any Participant or Beneficiary, or to any other person, by reason
of any act or failure to act on the part of the Administrator if such act or
omission is not the result of the Administrator’s gross negligence, willful
misconduct or exercise of bad faith. To the full extent allowed by law, the
Company agrees to indemnify the Administrator against all liability and expenses
(including reasonable attorney’s fees and other reasonable expenses) occasioned
by any act or omission to act if such act or omission is not the result of the
Administrator’s gross negligence, willful misconduct or exercise of bad faith.
Neither this Section 3.7 nor any other provision of this Plan shall be applied
to invalidate, modify, or limit in any respect any contract, agreement, or
arrangement for indemnifying or insuring the Administrator against, or otherwise
limiting, such liability or expense, or for settlement of such liability, to the
extent such contract, agreement, or arrangement is not precluded by the terms of
Section 410 of ERISA.


3.8
Claims Review Procedure

The Administrator shall be responsible for the claims procedure under the Plan.
An application for a retirement benefit or other benefit under the Plan shall be
considered a claim for purposes of this Section 3.8.


(a)
Original Claim. In the event a claim of any Participant, Beneficiary, alternate
payee, or other person (hereinafter referred to in this Section as the
“Claimant”) for a benefit is partially or completely denied, the Administrator
shall give, within ninety (90) days after receipt of the claim (or if special
circumstances, made known to the Claimant, require an extension of time for
processing the claim, within one hundred eighty (180) days after receipt of the
claim), written notice of such denial to the Claimant. Such notice shall set
forth, in a manner calculated to be understood by the Claimant, the specific
reason or reasons for the denial (with reference to pertinent Plan provisions
upon which the denial is based); an explanation of additional material or
information, if any, necessary for the Claimant to perfect the claim; a
statement of why the material or information is necessary; on and after January
1, 2002, a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA; and an explanation of the Plan’s claims review
procedure, including the time limits applicable to such procedure.

(b)
Review of Denied Claim.

(i)
A Claimant whose claim is partially or completely denied shall have the right to
request a full and fair review of the denial by a written request delivered to
the Administrator within sixty (60) days of receipt of the written notice of
claim denial, or within such longer time as the Administrator, under uniform
rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.

(ii)
The Administrator, within sixty (60) days after the request for review, or in
special circumstances, such as where the Administrator in its sole discretion
holds a hearing, within one hundred twenty (120) days of the request for review,
will submit its decision in writing. Such decision shall take into account all
comments, documents, records and other information properly submitted by the
Claimant, whether or not such information was considered in the original claim
determination. The decision on review will be binding on all parties, will be
written in a manner calculated to be understood by the Claimant, will contain
specific reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based, will indicate that the Claimant may
review, upon request and free of charge, all documents, records or other
information relevant to the claim and on and after January 1, 2002, will contain
a statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.

(iii)
If a Claimant fails to file a claim or request for review in the manner and in
accordance with the time limitations specified herein, such claim or request for
review shall be waived, and the Claimant shall thereafter be barred from again
asserting such claim.

(c)
Determination by the Administrator Conclusive. The Administrator’s determination
of factual matter relating to Participants, Beneficiaries and alternate payees
including, without limitation, a Participant’s Credited Service, Service and any
other factual matters, shall be conclusive. The Administrator and the Company
and its respective officers and directors shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by an actuary, any
accountant for the Plan, the Trustee or any investment managers and upon
opinions given by any legal counsel for the Plan insofar as such reliance is
consistent with ERISA. The actuary, the Trustee and other service providers may
act and rely upon all information reported to them by the Administrator and/or
the Company and need not inquire into the accuracy thereof nor shall be charged
with any notice to the contrary.

3.9
Exhaustion of Administrative Remedies.
The exhaustion of the claims review procedure is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:



(a)
No claimant shall be permitted to commence any civil action to recover Plan
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims review procedure set forth herein has been exhausted
in its entirety; and

(b)
In any such civil action all explicit and all implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

3.10
Deadline to File Civil Action.
No civil action to recover Plan benefits or to enforce or clarify rights under
the Plan under Section 502 or Section 510 of ERISA or under any other provision
of law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the civil action is commenced in the proper forum
before the earlier of:

(a)
Thirty months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based; or

(b)
Eighteen months after the claimant has exhausted the claims review procedure.

3.11
Waiver of Participation

It is the purpose of this Plan to provide for the accrual of retirement benefits
for all Covered Employees. Notwithstanding the foregoing, any Covered Employee
may waive participation in this Plan by executing a Waiver of Participation on a
form provided by the Administrator for such purpose. Any Waiver of Participation
shall be effective for the Plan Year in which it is executed and shall be
irrevocable. During any Plan Year for which a Waiver of Participation is in
effect, no Service, Credited Service or Compensation shall be recognized under
the Plan for the Employee and the Employee shall be considered as other than a
Covered Employee.




ARTICLE IV - SERVICE PROVISIONS


4.1
Service

Service shall be used to determine a Participant’s vested rights under the Plan.
An Employee shall receive Service for the period of time between his Date of
Hire and his Date of Severance, provided that no Service shall be received for
the period of continued absence between the first and second anniversary of the
date of first absence from work by reason of a Maternity or Paternity Absence.
Service shall be counted for full years only. Service shall include any prior
periods of Service that are reinstated in accordance with Section 4.3 below.
Service shall include any Period of Severance which has continued for less than
one year.


Notwithstanding the foregoing, Service shall include periods of absence granted
under The Family and Medical Leave Act of 1993, to the extent of the minimum
service credit required by said Act.


4.2
Credited Service

Credited Service shall be used to compute the amount of a Participant’s benefit
and to determine a Participant’s eligibility for an early retirement and a
disability retirement under the Plan. Credited Service shall be based on Service
but shall not include (i) any period of Service in which a Participant is not a
Covered Employee, and (ii) any Period of Severance; provided, however, that a
Participant’s Credited Service shall include that Credited Service accumulated
during the period in which the Participant is eligible for a disability
retirement pension (as determined under Sections 5.3, 6.3 and 7.2 hereof).
Solely for purposes of computing the amount of a Participant’s benefit under
Section 6.1 and subject to the foregoing provisions of this Section, Credited
Service shall include a year of credit for any fraction of a year of Service.

4.3
Loss and Reinstatement of Service

In the event a Participant incurs a Date of Severance prior to his becoming
eligible for a retirement benefit or deferred vested pension under the Plan, he
shall be deemed to receive a distribution equal to the actuarial equivalent
value of the entire vested pension earned through his Date of Severance. In such
a case, the Participant shall lose his Service and Credited Service and his
Accrued Pension shall be forfeited as of such date of deemed distribution. If
such individual is subsequently reemployed as a Covered Employee, the
individual, after again completing one year of Service, shall be considered a
Plan Participant retroactively as of such date of reemployment and have his
forfeited Service, Credited Service and Accrued Pension reinstated if his last
Period of Severance is less than the greater of:
(a)
five years, or

(b)
the Participant’s forfeited Service (including any periods of Service previously
reinstated under the provisions of this Section 4.3 or its predecessor).



4.4
Transfer To Other Employment

Upon the transfer of a Participant covered by the Plan to other employment with
an Employer or Affiliate whereby he ceases to be a Covered Employee hereunder,
his Accrued Pension based on his Credited Service and Final Average Earnings as
of the transfer date shall be frozen and Credited Service shall cease to accrue
for purposes of the Plan. In the event such Participant remains in the
employment of an Employer until such time as, except for such transfer, he would
have met the age, service and/or other eligibility requirements for any pension
under the Plan, such frozen Accrued Pension shall become payable in accordance
with the appropriate provisions of the Plan as in effect on the date of
transfer.


4.5
Transfer From Other Employment

Upon transfer or retransfer of an individual from other employment with an
Employer or Affiliate such that the individual becomes a Covered Employee
hereunder, his years of Service as otherwise computed under this Article IV will
include the period of his employment with an Employer or Affiliate prior to such
transfer or retransfer for the purpose of meeting the vesting requirements under
this Plan; provided, however, that only years of Credited Service acquired while
employed as a Covered Employee covered under this Plan shall be used to compute
the amount of any pension under this Plan.




ARTICLE V - ELIGIBILITY FOR PENSIONS



    iv

--------------------------------------------------------------------------------






5.1
Normal Retirement

A Participant whose employment with an Employer and all Affiliates is terminated
when or after he attains Normal Retirement Age shall be eligible for a normal
retirement pension in the amount as provided in Section 6.1 hereof. A
Participant’s right to his normal retirement pension shall be nonforfeitable
upon the attainment of his Normal Retirement Age provided he is an Employee on
such date. A Participant continuing in employment with an Employer after his
Normal Retirement Date in a capacity such that he completes 40 or more Hours of
Service per month will be provided with a notice incorporating the substance of
the notification described in Section 2530.203-3(b)(4) of the Code of Federal
Regulations. Such notice shall include a statement that the Participant’s
pension will be suspended and permanently withheld for months in which he
completes 40 or more Hours of Service. Any benefit accrual earned by a
Participant for any given Plan Year ending on or after the date on which the
Participant attains Normal Retirement Age shall be reduced (but not below zero)
by the amount of any actuarial adjustment which may be required in connection
with a delay in payment of a Participant’s normal retirement benefit or the
suspension of benefits otherwise payable after the Participant attains Normal
Retirement Age.


5.2
Early Retirement

A Participant with 15 or more years of Credited Service whose employment with an
Employer and all Affiliates is terminated when or after he reaches the age of 55
but prior to the attainment of his Normal Retirement Age, shall be eligible for
an early retirement pension in the amount as provided in Section 6.2 hereof.


5.3
Disability Retirement

A Participant whose status as a Covered Employee is terminated due to his Total
and Permanent Disability after 15 or more years of Credited Service and who is
eligible for and receiving disability benefits under the Erie Insurance Group
Long Term Disability Income Benefits Program shall be eligible for a disability
retirement pension in an amount as provided in Section 6.3 hereof beginning at
his Normal Retirement Date or later disability retirement date providing he
remains subject to a Total and Permanent Disability and receives said disability
income benefits continuously through his Normal Retirement Age or later
disability retirement date.


5.4
Vesting

A Participant with 5 years or more of Service and whose employment with an
Employer and all Affiliates is terminated at a time when he is ineligible for
any retirement pension under the Plan shall be eligible for a deferred vested
pension as computed under Section 6.4.


If a Participant is reemployed as a Covered Employee by an Employer after having
qualified for a deferred vested pension in accordance with this Section 5.4,
such Participant shall retain his right to receive such deferred vested pension
and he shall be reinstated with the Service and Credited Service to which he was
entitled at the time of his prior termination of employment. Any benefits to
which the Participant may be entitled upon his subsequent retirement or
termination of employment shall be reduced actuarially, as provided in
Section 7.4, to reflect any deferred vested pension benefits paid prior to
reemployment.




ARTICLE VI - AMOUNT OF PENSIONS


6.1
Normal Retirement Pension

Subject to the provisions of Articles VII and X, the monthly pension of a
Participant who is eligible for a normal retirement pension under the provisions
of Section 5.1 (as stated in the form of a life annuity) shall be one-twelfth
(1/12) of the result obtained by multiplying the sum of (a) and (b) by (c),
where:
(a)
equals 1.0% of the Participant’s Final Average Earnings not in excess of Social
Security Covered Compensation;

(b)
equals 1.5% of the Participant’s Final Average Earnings in excess of Social
Security Covered Compensation; and

(c)
equals the Participant’s Credited Service not in excess of 30 years.

In no event shall the overall permitted disparity limits of Section 1.401(l)-5
of the Income Tax Regulations be exceeded.



v

--------------------------------------------------------------------------------






6.2
Early Retirement Pension

Subject to the provisions of Articles VII and X, the monthly early retirement
pension of a Participant eligible for an early retirement pension under the
provisions of Section 5.2 shall be, at the option of the Participant, either (a)
or (b) as set forth below:
(a)
A deferred pension, commencing as of the Participant’s Normal Retirement Date,
equal to the amount of pension, determined under Section 6.1, to which he is
entitled based upon his Credited Service and Final Average Earnings as of his
date of early retirement and the level of Social Security Covered Compensation
in effect on such date.

(b)
An immediate pension, commencing as of any month following the month in which
such Participant retires early, determined as provided in (a) above, but reduced
by 1/4 of 1 percent for each complete calendar month up to 60 such months and by
3/8ths of 1 percent for each complete calendar month in excess of 60 months, by
which his early retirement pension commencement date precedes his Normal
Retirement Date.



6.3
Disability Retirement Pension

Subject to the provisions of Articles VII and X, a Participant eligible for
disability benefits under the provisions of Section 5.3 shall receive a
disability retirement pension beginning as of his Normal Retirement Date, or
later disability retirement date. Such disability retirement pension shall be in
an amount determined in accordance with Section 6.1 assuming that:
(a)
Service and Credited Service are granted for each calendar year (and part
thereof) during which he continues to be subject to a Total and Permanent
Disability, and

(b)
his Compensation continues unchanged from the calendar year including his date
of disability to the calendar year including his Normal Retirement Age or later
disability retirement date, and

(c)
his Social Security Covered Compensation is based on the level in effect at the
time he becomes disabled.


vi

--------------------------------------------------------------------------------








6.4
Deferred Pension Upon Termination of Service

Subject to the provisions of Articles VII and X, the monthly pension, commencing
as of Normal Retirement Date, of a former Covered Employee whose employment with
an Employer and Affiliates has terminated after he has become eligible for a
deferred vested pension in accordance with Section 5.4, shall be equal to the
pension such Participant would have been entitled to under Section 6.2(a) as of
his termination of employment, multiplied by a vesting percentage determined in
accordance with the table immediately below:


Years of Service
Vesting Percentage
Less than 5
0%
5 or more
100%



Except as otherwise provided under Section 8.1, any Participant having less than
five years of Service at the time of his death or other termination of
employment with the Employers or an Affiliate shall have no vested rights under
this Plan and neither he nor his Spouse or Beneficiary shall be entitled to any
benefits under this Plan.


A former Covered Employee who is eligible for a deferred vested pension and who
is credited with 15 or more years of Credited Service may elect (by written
application) to commence his deferred vested pension in a reduced amount at any
time between the ages of 55 and 65, in which case the monthly pension amount as
determined above shall be reduced in accordance with the provisions of
subsection (b) of Section 6.2 based on the number of months that his Annuity
Starting Date precedes his Normal Retirement Date.
6.5
Increase in Pension for Certain Retired Participants

(a)
Notwithstanding the foregoing provisions of this Article VI and effective for
Plan payments made on or after January 1, 1996, the monthly pension payable to a
Qualified Pensioner (or to the Beneficiary of a Qualified Pensioner) shall be
increased by the greater of five percent (5%) or twenty dollars ($20.00). For
purposes of this subsection (a), a “Qualified Pensioner” means a Participant who
retired under the normal retirement, early retirement, or disability retirement
provisions of the Plan prior to January 1, 1994.

(b)
Notwithstanding the foregoing provisions of this Article VI and effective for
Plan payments made on or after January 1, 1999, the monthly pension payable to a
Qualified Pensioner (or to the Beneficiary of a Qualified Pensioner) shall be
increased by the greater of four percent (4%) or fifteen dollars ($15.00). For
purposes of this subsection (b), a “Qualified Pensioner” means a Participant who
retired under the normal retirement, early retirement, or disability retirement
provisions of the Plan and commenced Plan payment prior to January 1, 1997.



6.6
Offset of Accruals by Plan Distributions

In the event distribution of benefits commence to an employed Participant
pursuant to Section 7.10 or for any other reason after the employed Participant
has attained his Normal Retirement Age, any increase in the Participant’s
monthly benefit which accrues in any Plan Year in which such distribution is
made shall be reduced (but not below zero) by the Actuarial Equivalent of total
Plan benefit distributions made to such Participant by the close of such Plan
Year.


6.7
Non-Duplication of Benefits

(a)
There shall be no duplication of any retirement benefit or deferred vested
pension benefit payable under this Plan, and any pension or retirement benefit
payable under any other qualified defined benefit pension, retirement, or
similar plan to which an Employer or predecessor Employer of the particular
Participant has contributed, based upon the same period of service. Unless such
other benefits are clearly intended to be in addition to benefits under this
Plan, the Administrator shall make or cause to be made appropriate adjustments
in the retirement benefit or deferred vested pension benefit payable under this
Plan in respect to any Participant to carry out the provisions of this
paragraph.

(b)
No benefit shall be payable to any Participant under more than one Section of
the Plan for the same period of time.


vii

--------------------------------------------------------------------------------






ARTICLE VII - COMMENCEMENT AND DURATION OF PENSIONS


7.1
Normal and Early Retirement Pensions

(a)
Any normal or early retirement pension shall be payable to a retired Participant
who has applied therefor in accordance with the rules established by the
Administrator, commencing as of the later of the Participant’s Normal Retirement
Date or the first day of the month next following the date as of which the
Participant makes proper application to commence retirement payments. A
Participant who is eligible for an early retirement pension may elect payment
prior to Normal Retirement Date and receive a reduced pension under the
provisions of Section 6.2. Subject to Sections 7.10(b) and 11.12, a Participant
who fails to elect such payment as provided in this Section 7.1 will be deemed
to have made an election to defer distribution.

(b)
Subject to Sections 7.8 and 7.10, a normal or early retirement pension shall be
payable monthly for the remaining life of such retired Participant. The last
payment to the retired Participant under this form shall be for the month in
which the death of such retired Participant occurs. However, if the retired
Participant duly accepted the Automatic Surviving Spouse’s Pension as set forth
in Section 7.5 or elected an optional form of pension in Section 7.7 and is
receiving his retirement pension pursuant to such election, then any pension
payments to him and his surviving Spouse or Beneficiary shall be as set forth in
Section 7.5 or 7.7, whichever applicable.



7.2
Disability Retirement Pension

A disability retirement pension shall be payable to a disabled Participant who
has applied therefor in accordance with the rules established by the
Administrator, commencing as of the Participant’s Normal Retirement Date or
later disability retirement date (or, if later, commencing as of the first day
of the month next following the date as of which application for the disability
retirement pension was made), provided the Participant has remained continuously
disabled (within the meaning of Section 5.3) up to his Normal Retirement Date or
later disability retirement date.



viii

--------------------------------------------------------------------------------






To ascertain whether a Participant retains his eligibility for a disability
retirement pension, the Administrator shall rely on the determination of the
Participant’s continuing eligibility for disability benefits under the Erie
Insurance Group Long Term Disability Income Benefits Program. If it is
determined by the Administrator that the Participant is no longer eligible for
and receiving disability benefits under the Erie Insurance Group Long Term
Disability Income Benefits Program, the Participant’s eligibility for a
disability retirement pension will end and the Participant’s Credited Service
and Final Average Earnings accumulated to that time shall be reinstated, whether
or not the Participant returns to employment as a Covered Employee. Such
Participant shall be eligible for a retirement or deferred vested pension, based
on such Credited Service and Final Average Earnings, under the provisions of
Section 5.1, 5.2, or 5.4.


If a participant who is disabled (within the meaning of Section 5.3) chooses to
begin a retirement or deferred vested pension prior to his Normal Retirement
Date and prior to a determination by the Administration that he is no longer
disabled, the retirement or deferred vested pension shall be based on the
Participant’s Credited Service and Final Average Earnings as of his termination
of employment due to disability.


Subject to Section 7.8, a disability pension shall be payable monthly for the
remaining life of such retired Participant. The last payment to the retired
Participant under this form shall be for the month in which the death of such
retired Participant occurs. However, if the Participant duly accepted the
Automatic Surviving Spouse’s Pension as set forth in Section 7.5 or elected an
optional form of pension in Section 7.7 and is receiving his retirement pension
pursuant to such election, then any pension payments to him and his surviving
Spouse or Beneficiary shall be as set forth in Section 7.5 or 7.7, whichever
applicable.


7.3
Deferred Vested Pension

A deferred vested pension shall be payable to a Participant who has met the
criteria provided in Section 5.4 and who has applied therefore in accordance
with rules established by the Administrator, commencing as of the later of the
Participant’s Normal Retirement Date, or the first day of the month next
following the date as of which the Participant makes proper application to
commence payment. A Participant who has at least 15 years of Credited Service as
of his termination of employment may elect to commence payment as of the first
day of any month between the age of 55 and his Normal Retirement Date in
accordance with an eligible Participant’s election to receive a reduced amount
under the provisions of Section 6.4. Subject to Sections 7.10(b) and 11.12, a
Participant who fails to elect payment as provided in this Section 7.3 will be
deemed to have made an election to defer distribution. Subject to Section 7.8, a
deferred vested pension shall be payable monthly for the remaining life of the
Participant. The last payment to the Participant under this form shall be for
the month in which the death of such Participant occurs. However, if the
Participant duly elected the Automatic Surviving Spouse’s Pension as set forth
in Section 7.5 or elected an optional form of pension in Section 7.7 and is
receiving his deferred vested pension pursuant to such election, then any
pension payments to him and his surviving Spouse or Beneficiary shall be as set
forth in Section 7.5 or 7.7, whichever applicable.


7.4
Reemployment of a Retired Participant

The pension payable to any Participant receiving retirement benefits or deferred
vested pension benefits shall cease and be permanently withheld if and when such
Participant is reemployed by an Employer; provided, however, that no pension
shall be withheld by the Plan pursuant to this Section 7.4 for any month during
which such reemployed Participant has been employed in a classification which is
not covered under the Plan or during which such Participant fails to complete 40
or more Hours of Service. In addition, no payment shall be withheld by the Plan
pursuant to this Section 7.4 unless the Plan notifies the reemployed Participant
that his benefits are suspended by personal delivery or first class mail before
or during the first calendar month in which the Plan withholds payments. Such
notification shall contain a description of the specific reasons why benefit
payments are being suspended, a general description of the Plan provisions
relating to the suspension of payments, a copy of such provisions, and a
statement to the effect that applicable Department of Labor regulations may be
found in Section 2530.203-3 of the Code of Federal Regulations. In addition, the
suspension notification shall inform the reemployed Participant of the Company’s
procedure for affording a review of the suspension of benefits.


The retirement or deferred vested pension shall resume with the month following
subsequent retirement or termination of employment. Any retirement or deferred
vested pension payable upon such subsequent retirement or termination shall be
determined as provided in Article VI on the basis of the Participant’s Credited
Service, Final Average Earnings and Social Security Covered Compensation at the
time of his subsequent retirement or termination; provided, however, that such
retirement or deferred vested pension shall be reduced by the actuarial
equivalent of the retirement or deferred vested pension benefits, if any, that
the Participant received prior to the suspension of payment as provided
hereunder. Notwithstanding the foregoing, in no event shall a Participant’s
retirement or deferred vested pension payable following his subsequent
retirement or termination be less than that retirement or deferred vested
pension payable to the Participant prior to his reemployment. In the
determination of the Final Average Earnings of a Participant who is reemployed
and who again becomes an active Participant, the thirty-six month period to be
considered shall be the number of months in such period of reemployment prior to
his subsequent date of retirement or termination, plus such number of months
immediately prior to his earlier retirement or termination as shall total
thirty-six months.


7.5
Automatic Surviving Spouse’s Pension

A married Participant who is eligible to commence payments pursuant to the
normal, early or disability retirement provisions of the Plan or pursuant to the
deferred vested pension provisions of the Plan and whose benefit may not be paid
under the provisions of Section 7.8 shall automatically be deemed to have
elected, at the commencement dates otherwise specified herein, an immediate
monthly pension during his lifetime with the provision that, following his
death, a monthly survivor’s pension equal to 50 percent of his reduced pension
shall be payable to his surviving Spouse during the further lifetime of the
Spouse (the “Automatic Surviving Spouse’s Pension”). Such pension shall be
actuarially equivalent to an immediate single life annuity. The automatic
election provided in this Section 7.5 shall become effective as of the
Participant’s Annuity Starting Date.


An unmarried Participant who retires pursuant to the normal, early or disability
retirement provisions of the Plan or pursuant to the deferred vested pension
provisions of the Plan and whose benefit may not be paid under the provisions of
Section 7.8 shall automatically be deemed to have elected a monthly pension
payable for his lifetime as a single life annuity.


A Participant may prevent the automatic election provided in this Section 7.5 at
any time within the “applicable election period” (as hereafter defined) by
executing a specific written rejection of such an election on a form approved by
the Administrator and filing it with the Administrator; provided that such
rejection shall not take effect unless the Participant’s Spouse, if applicable,
consents to such rejection in accordance with Section 7.6 of the Plan. Any
election to revoke the Automatic Surviving Spouse’s Pension and any Spouse’s
consent thereto must specify the particular optional form of benefit elected by
the Participant and, if applicable, must state the specific non-Spouse
Beneficiary or Beneficiaries (including any class of Beneficiaries or any
contingent Beneficiaries) who may be entitled to any benefits upon the
Participant’s death. Any subsequent change in optional form of benefit or in a
non-Spouse Beneficiary selected shall be valid only if accompanied by the
written and witnessed consent of the Participant’s Spouse in the manner
described in Section 7.6.


During the period beginning no more than 180 days and ending no less than 30
days prior to the Participant’s Annuity Starting Date, the Administrator shall
furnish to the Participant a written general description of the automatic
election provided in this Section 7.5. The general description shall include a
written explanation of the Participant’s and Spouse’s rights under the Automatic
Surviving Spouse’s Pension, including the availability and effect of the
election to reject the Automatic Surviving Spouse’s Pension. Such description
shall also provide information as to the material features of the optional forms
of benefit as well as a brief explanation of their relative values as compared
to the Automatic Surviving Spouse’s Pension. In addition, in the event the
Participant’s Annuity Starting Date is prior to his attainment of Normal
Retirement Age, such description shall inform the Participant of his right to
defer commencement of the Plan distribution (including, for Plan Years beginning
after December 31, 2006, a description of the consequences of failing to defer
commencement). A Participant may make and revoke his written rejection of an
Automatic Surviving Spouse’s Option at any time and any number of times within
the “applicable election period”. The “applicable election period” shall
commence 180 days prior to the Participant’s Annuity Starting Date and shall end
on the Participant’s Annuity Starting Date. Distribution to the Participant may
commence after seven days have elapsed from the date the Administrator provides
the written description provided that the Participant has received information
that clearly indicates his right to at least 30 days to consider the contents of
the description, the Participant affirmatively elects distribution and any
required spousal consent is satisfied.


A Participant who retires pursuant to the normal, early or disability retirement
provisions of the Plan or pursuant to the deferred vested pension provisions of
the Plan and who is entitled, under such provisions, to a pension with a lump
sum actuarial equivalent value not in excess of $5,000 shall receive his pension
in accordance with Section 7.8 hereof.







ix

--------------------------------------------------------------------------------






7.6
Requirement for Spouse Consent

Any election of a married Participant under Sections 7.5 and 7.7 (other than an
election to revoke a rejection of the Automatic Surviving Spouse’s Pension under
Section 7.5) shall require the consent of the Participant’s Spouse unless it is
established to the satisfaction of the Administrator that the consent required
under this Section 7.6 may not be obtained:
(a)
because there is no Spouse or because the Spouse cannot be located,

(b)
because the Participant is legally separated from the Spouse,

(c)
because the Participant has been abandoned by his Spouse (within the meaning of
local law) and such Participant has a court order to that effect, or

(d)
because of such other circumstances as the Secretary of the Treasury may by
regulations prescribe.

Any consent by a Spouse shall be in writing acknowledging the effect of such
election or revocation and witnessed by a notary public or such Plan
representatives as may be designated for this purpose by the Administrator. Any
Spouse’s consent (or establishment that the Spouse’s consent may not be
obtained) shall be effective only with respect to such Spouse.


7.7
Optional Forms of Pensions

In lieu of a benefit in the form of payment determined in Section 7.5, a
Participant may, with the consent of his Spouse as described in Section 7.6, if
applicable, elect an actuarially equivalent benefit described below. This
election is effective as of a Participant’s Annuity Starting Date.
(a)
Option A: 10-Year Certain and Life Option - A reduced monthly retirement income
is payable to the Participant during his remaining lifetime, and upon his death
prior to receiving payment for a period equivalent to 120 months, monthly
payments of the same reduced amount will be made to his Beneficiary until the
number of monthly payments made to the Beneficiary, when added to the number of
monthly payments made to the Participant, is equivalent to 120 monthly payments.

(b)
Option B: 15-year Certain and Life Option - A reduced monthly retirement income
is payable to the Participant during his remaining lifetime, and upon his death
prior to receiving payment for a period equivalent to 180 months, monthly
payments of the same reduced amount will be made to his Beneficiary until the
number of monthly payments made to the Beneficiary, when added to the number of
monthly payments made to the Participant, is equivalent to 180 monthly payments.

(c)
Option C: 50% Joint and Survivor Option - a reduced monthly retirement income is
payable to the Participant for his remaining lifetime, and upon his death,
monthly income of 50% of such reduced monthly income previously paid to the
Participant shall be paid to his Beneficiary for as long thereafter as that
person shall live.

(d)
Option D: 75% Joint and Survivor Option - effective for Plan Years beginning
after December 31, 2007, a reduced monthly retirement income is payable to the
Participant for his remaining lifetime, and upon his death, monthly income of
75% of such reduced monthly income previously paid to the Participant shall be
paid to his Beneficiary for as long thereafter as that person shall live.

(e)
Option E: 100% Joint and Survivor Option - a reduced monthly retirement income
is payable to the Participant for his remaining lifetime, and upon his death,
monthly income of 100% of such reduced monthly income previously paid to the
Participant shall be paid to his Beneficiary for as long thereafter as that
person shall live.

(f)
Option F: Joint and Survivor Pop-Up Option - a reduced monthly retirement income
is payable to the Participant for his remaining lifetime, and upon his death,
monthly income of either 50% or 100% (as elected by the Participant) of such
reduced monthly income previously paid to the Participant shall be paid to the
Participant’s Spouse for as long thereafter as such Spouse shall live; provided,
however, that in the event the Spouse of the Participant predeceases the
Participant and such Spouse’s death occurs within 60 months of the Participant’s
Annuity Starting Date, the provisions of Section 7.12 shall apply.
Notwithstanding any provision of the Plan to the contrary (i) the Joint and
Survivor Pop-Up Option shall be available only with respect to a Participant who
has retired under the normal retirement provisions of Section 5.1 or the early
retirement provisions of Section 5.2, and (ii) actuarial equivalence of a
benefit payable under the Joint and Survivor Pop-Up Option shall be determined
under Section 11.6; provided, however, that in the event an annuity contract is
purchased from an insurance company with respect to such benefit, actuarial
equivalence shall thereafter be determined by reference to the specific annuity
contract which will be purchased by the Plan to provide the monthly retirement
income payable under this form of payment.



Election of these options must be made during the applicable election period
described in Section 7.5. Except to the extent otherwise provided under
Section 8.4, if either the Participant or his Beneficiary dies after the
election of an option is made but before the Annuity Starting Date such option
will not become effective. If the Beneficiary shall die after commencement of
the joint and survivor pension, but before the death of the retired Participant,
the Participant shall continue to receive the reduced pension payable in
accordance with such option. An option may be cancelled by the Participant prior
to the Annuity Starting Date. The effect of such cancellation shall be to
reinstate the life annuity specified in Section 7.1, 7.2 or 7.3, whichever
applicable, or, if the Participant is married, the Automatic Surviving Spouse’s
Pension under Section 7.5 (in which case any subsequent option election must
satisfy the requirements of Section 7.5). Except to the extent expressly
permitted under the Plan, no election regarding an optional form of payment may
be made by a Participant following the Participant’s Annuity Starting Date. If
the Beneficiary designated by a Participant in connection with the election of
an optional form of benefit is not the Spouse of the Participant, then the
election shall be effective only if the minimum distribution incidental benefit
requirements of Section 1.401(a)(9)-6 of the Income Tax Regulations are
satisfied with respect to such distribution.


7.8
Payment of Small Pension

(a)
Notwithstanding any provision of the Plan to the contrary, if the actuarial
equivalent present value of any retirement benefit, deferred vested pension or
survivor benefit does not exceed $5,000 such benefit shall be paid as soon as
practicable in a lump sum equal to such present value. No lump sum payments
shall be made if the actuarial equivalent present value of the benefit is in
excess of this threshold.

(b)
Effective for any distribution to a Participant under this Section 7.8 on and
after March 28, 2005, the lump sum payment described above shall be made on the
conditions that the Participant is alive as of the applicable Annuity Starting
Date and, except as otherwise provided in this subsection (b), that the
Participant affirmatively elects payment in cash or as a Direct Rollover (as
defined in Section 7.11). No further election or consent shall be required or
permitted with respect to such distribution. Effective for any distribution to a
Participant under this Section 7.8 on and after February 1, 2006, if the
Participant fails to affirmatively elect payment in cash or as a Direct Rollover
within the 60-day period following the Administrator’s distribution of the
Direct Rollover explanation and election, as applicable to a benefit with an
actuarial equivalent present value in excess of $1,000, the Administrator shall
direct distribution of the lump sum payment in the form of a Direct Rollover to
an individual retirement plan or annuity selected by the Administrator. If the
actuarial equivalent present value of the retirement benefit or deferred vested
pension does not exceed $1,000 as of the applicable Annuity Starting Date and
the Participant fails to make a cash/Direct Rollover election within such 60-day
period, the Plan shall pay such benefit in the form of an actuarial equivalent
cash lump sum as soon as practicable following the expiration of such 60-day
period.

(c)
The actuarial equivalent present value of a retirement benefit, deferred vested
pension or survivor benefit shall be calculated and paid on the basis of the
“applicable mortality table”, as defined in Section 417(e)(3)(B) of the Code,
and the “applicable interest rate”, as defined in Section 417(e)(3)(C) of the
Code, for the second calendar month preceding the month in which the
distribution is payable (and, for Plan Years beginning before December 31, 2012,
reflecting the phase-in applicable under Section 417(e)(3)(D) of the Code);
provided, however, that in the event the Alternative Present Value (as
hereinafter defined) of the applicable benefit is a larger amount, such larger
amount shall be paid (provided such Alternative Present Value calculation does
not exceed $5,000). For purposes of this Section 7.8, the “Alternative Present
Value” of a retirement benefit, deferred vested pension or survivor benefit
shall be based on the Accrued Pension earned by the Participant at the earlier
of his termination of employment, or December 30, 1995, determined by using the
UP-1984 mortality table (reflecting a one-year setback for Participants and a
two-year setback for Beneficiaries) and a 6% interest rate.

(d)
The provisions of this Section 7.8 shall likewise apply to any Participant who
terminates his employment with an Employer and all Affiliates prior to his
completion of such period of Service as is required for a deferred vested
pension under the Plan. In such case the terminated Participant shall be deemed
to receive a lump sum distribution of the actuarial equivalent present value of
his entire vested pension as of his date of termination of employment. Subject
to Section 7.9 hereof, a Participant who receives a distribution (or deemed
distribution) under this Section 7.8 shall lose his Credited Service (and
Service, in the case of a deemed distribution) under the Plan, shall forfeit his
nonvested Accrued Pension and shall no longer be considered a Participant
hereunder after such date of distribution (or deemed distribution).



7.9
Repayment of Cashout on Reemployment

Notwithstanding any provision of Section 7.8 to the contrary, in the event a
Participant described in Section 7.8 receives a distribution described
thereunder and is subsequently reemployed by an Employer as a Covered Employee,
such Participant’s Credited Service and Accrued Pension earned before his
termination of employment shall be reinstated for all purposes of the Plan if
the Participant repays to the Plan the full amount of his distribution with
interest, compounded annually from the date of distribution to December 30, 1988
at the rate of five percent (5%) per annum and from December 31, 1988 to the
date of repayment at the rate determined for each Plan Year within such period
under Section 411(c)(2)(C) of the Code. With respect to a former Participant who
has been deemed to receive a distribution of his entire vested pension upon his
termination of employment in accordance with Section 7.8(d), such individual
shall be deemed to have repaid such distribution, with interest, as of his date
of rehire and such Participant’s Service, Credited Service and Accrued Pension
earned before his termination of employment shall be reinstated as of such date.
For purposes of the foregoing, the period in which the Participant’s repayment
or deemed repayment must occur shall end on the earlier of the fifth anniversary
of the Participant’s reemployment or the date on which the Participant’s Period
of Severance extends to five consecutive years.


7.10
Delay in Commencement of Pension Payments

(a)
Unless the Participant otherwise elects, payment of any pension under the
provisions of this Article VII shall commence as of a date that is no later than
60 days after the later of the close of the Plan Year during which a
Participant: (i) attains his Normal Retirement Age or, (ii) terminates his
employment with an Employer and Affiliates. A Participant who has terminated
employment with an Employer and Affiliates may not affirmatively elect to defer
payment of any retirement or deferred vested benefit beyond the Participant’s
Normal Retirement Date; provided, however, that a Participant who is receiving
benefits under a long-term disability benefit contract or plan to which an
Employer or Affiliate has


x

--------------------------------------------------------------------------------






contributed may affirmatively elect to defer payment beyond Normal Retirement
Date until the earlier of (A) the month following the month in which such
long-term disability benefit payments cease, and (B) the Participant’s Required
Beginning Date under Section 7.10(b). Notwithstanding the foregoing and subject
to Sections 7.10(b) and 11.12, the failure of a Participant, surviving Spouse or
Beneficiary to properly complete and file the required application materials
shall be deemed to be an election to defer commencement of payment. No payment
under the Plan will be increased on account of any delay in payment due to a
Participant’s or Beneficiary’s failure to properly file the required application
forms or to otherwise accept such payment. No payment to an alternate payee
under a qualified domestic relations order may be made before the affected
Participant’s earliest retirement age under the Code.
(b)
Notwithstanding any inconsistent provision of the Plan and effective January 1,
2003, all distributions under the Plan shall be made in accordance with Code
Section 401(a)(9), including the incidental death benefit requirement of Code
Section 401(a)(9)(G), and Sections 1.401(a)(9)-1 through 1.401(a)(9)-9 of the
Income Tax Regulations. Specifically, distribution of the Participant’s interest
shall:

(i)     be completed no later than the Required Beginning Date; or
(ii)
commence not later than the Required Beginning Date with distribution to the
Participant made over the life of the Participant or joint lives of the
Participant and a designated Beneficiary or a period not longer than the life of
the Participant or joint lives of the Participant and a designated Beneficiary.

For purposes of this Section 7.10, Required Beginning Date shall mean April 1 of
the calendar year following the later of the calendar year in which the
Participant attains age 70½ or the calendar year in which the Participant
terminates employment or retires; provided, however, if the Participant is a
five-percent owner (as defined in Section 416 of the Code), the Required
Beginning Date shall be April 1 of the calendar year following the calendar year
in which the

xi

--------------------------------------------------------------------------------






Participant attains age 70½, regardless of the date that the five-percent owner
terminates employment or retires. In the case of a Participant who terminates
employment or retires in a calendar year after the calendar year in which he
attains age 70½ and who has not commenced payments as of the first day of such
later calendar year, the Plan benefit accrued by the Participant shall be
actuarially increased, to the extent required by regulations, to take into
account the period (commencing on the April 1st of the calendar year following
the calendar year in which the Participant attains age 70½ and ending on the
date payment commences) during which the Participant did not receive any
benefits under the Plan; provided, however, that such actuarial increase, to the
extent permitted by regulations, shall reduce the benefit accrual otherwise
occurring during such period.
(c)
In the event that a Participant dies prior to the date that distribution
commences:

(i)
any portion of the Participant’s interest that is not payable to a designated
Beneficiary shall be distributed not later than the end of the calendar year
which includes the fifth anniversary of the date of the Participant’s death; and

(ii)
any portion of the Participant’s interest that is payable to a designated
Beneficiary shall be distributed in accordance with subsection (i) above or over
the life of the designated Beneficiary (or over a period not extending beyond
the life expectancy of the Beneficiary), commencing not later than the end of
the calendar year following the calendar year of the Participant’s death or, if
the Beneficiary is the Participant’s surviving Spouse, commencing not later than
the last day of the later of the calendar year in which the Participant would
have attained age 70½ or the calendar year following the calendar year which
includes the date of the Participant’s death.

(d)
In the event that a Participant dies after distribution of his interest has
begun, but prior to distribution of his entire interest, the remaining portion
of such interest


xii

--------------------------------------------------------------------------------






shall be distributed in a method that is at least a rapid as the method in
effect at the date of the Participant’s death.


7.11
Direct Rollover of Eligible Rollover Distributions.

Notwithstanding any provision of the Plan to the contrary, a Distributee may
elect, subject to provisions adopted by the Administrator which shall be
consistent with income tax regulations, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover to such plan. The Administrator shall
notify a Distributee of his right to elect a Direct Rollover. Such notice shall
be provided to the Distributee between 30 days and 180 days prior to the
Distributee’s Annuity Starting Date. A Distributee’s affirmative election to
make or not make a Direct Rollover may be implemented by the Administrator less
than 30 days after the Distributee receives such notice of his Direct Rollover
rights, but only if the Administrator notifies the Distributee that he has the
right to consider the decision of whether or not to elect a Direct Rollover for
up to 30 days. For purposes of this Section:
(a)
The term “Distributee” shall mean an Employee or former Employee. In addition,
such an individual’s surviving Spouse or such an individual’s Spouse or former
Spouse who is an alternate payee within the meaning of Section 414(p)(8) of the
Code are Distributees with respect to the interest of the Spouse or former
Spouse. With respect to distributions made on or after December 31, 2009, a
Distributee shall also include an Employee’s or former Employee’s Beneficiary
who is not the Employee’s or former Employee’s Spouse.

(b)
The term “Eligible Rollover Distribution” shall mean any distribution of all or
any portion of the balance to the credit of the Distributee other than: (i) any
distribution that is one of a series of substantially equal periodic payments
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and his Beneficiary, or for a
specified period of ten years or more; (ii) any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and, (iii) any
portion of a hardship withdrawal. In addition, a portion of a distribution shall
not fail to be an Eligible Rollover Distribution merely because the portion
consists of after-tax employee contributions which are not includible in gross
income. However, such portion may be paid only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, respectively,
or (for distributions on and after January 1, 2008) to a Roth IRA described in
Section 408A of the Code, to a qualified trust defined in Section 401(a) of the
Code, or to an annuity contract described in Section 403(b) of the Code provided
such account, annuity, IRA, trust or annuity contract agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.


An Eligible Rollover Distribution with respect to a Distributee who is not the
Employee’s or former Employee’s Spouse must be made by a direct
trustee-to-trustee transfer.
(c)
The term “Eligible Retirement Plan” shall mean an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity described in Section 403(a)
of the Code, an annuity described in Section 403(b) of the Code, an eligible
plan under Section 457(b) of the Code which is maintained by a state or a
political subdivision of a state and which agrees to separately account for
amounts transferred, a qualified trust described in Section 401(a) of the Code,
and for periods on and after January 1, 2008, a Roth IRA under Section 408A of
the Code, that accepts the Distributee’s Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution: (i) that includes
after-tax employee contributions, an Eligible Retirement Plan is an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
a qualified defined contribution plan or annuity described in Section 401(a) or
403(a) of the Code that agrees to separately account for such Eligible Rollover
Distributions, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible, (ii) that includes a Designated Roth
Account, an Eligible Retirement Plan is an individual retirement plan described
in Section 408A of the Code or a qualified defined contribution plan described
in Section 401(a) of the Code that agrees to separately account for such
Eligible Rollover Distribution, including separately accounting for the portion
of such distribution which is includible in gross income and the potion of such
distribution which is not so includible, and (iii) that is made on behalf of a
Distributee who is not the Employee’s or former Employee’s Spouse, an Eligible
Retirement Plan shall mean an individual retirement account described in Section
408(a) of the Code or an individual retirement annuity described in Section
408(b) of the Code established for the purpose of receiving a distribution on
behalf of a Beneficiary, which will be treated as an inherited IRA pursuant to
Section 402(c)(11) of the Code.

(d)
The term “Direct Rollover” shall mean a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.



7.12
Change to Pension Payments in Connection with Qualifying Event.

(a)
In the event an Eligible Retiree (as hereinafter defined) experiences a
Qualifying Event (as hereinafter defined), the provisions of this Section 7.12
shall apply, provided that the Eligible Retiree furnishes the Administrator with
reasonable notice of the Qualifying Event within 120 days of the Qualifying
Event and provides such further information applicable hereunder as the
Administrator may reasonably require. For purposes of this Section:

(i)
“Eligible Retiree” shall mean a Participant who has retired under the normal
retirement provisions of Section 5.1 or the early retirement provisions of
Section 5.2 and who, as of his Annuity Starting Date, was either:

(A)
legally married and commencing receipt of his retirement income in the form of
an Automatic Surviving Spouse’s Pension (as defined in Section 7.5), under the
100% Joint and Survivor Option (with his Spouse as Beneficiary thereunder) or
under the Joint and Survivor Pop-Up Option; or

(B)
unmarried and commencing receipt of his retirement income in the normal form of
benefit provided under Section 7.1 (a life annuity).

(ii)
“Qualifying Event” shall mean an event described in (A), (B) or (C) below:

(A)
The Spouse of an Eligible Retiree who is receiving retirement income under the
Joint and Survivor Pop-Up Option under Section 7.7(e) predeceases the Eligible
Retiree and such Spouse’s death occurs within 60 months of the Eligible
Retiree’s Annuity Starting Date;

(B)
The marital status of an Eligible Retiree who is receiving retirement income
under any of the forms of payment described in subparagraph (a)(i)(A) of this
Section 7.12 changes within 120 months of his Annuity Starting Date due to the
Eligible Retiree’s divorce, marital dissolution, or legal separation; or

(C)
The marital status of an Eligible Retiree who is described under subparagraph
(a)(i)(B) of this Section 7.12 changes and within 120 months of his Annuity
Starting Date due to the Eligible Retiree’s marriage.

(iii)
“Qualifying Event Election Period” shall mean the 90-day period beginning on the
date on which the Eligible Retiree timely notifies the Administrator of a
Qualifying Event, as provided in Section 7.12(a) above.

(iv)
The determination of an Eligible Retiree’s marital status and the determination
of whether a divorce, marital dissolution or legal separation has occurred shall
be made on the basis of the laws of the Commonwealth of Pennsylvania unless
preempted by federal law.

(b)
In the event of the occurrence of a Qualifying Event described in subparagraphs
(a)(ii)(A) or (a)(ii)(B) of this Section 7.12, and contingent upon the Eligible
Retiree’s timely notification to the Administrator, the retirement income
payable to the affected Eligible Retiree shall revert to the normal form of
benefit provided under Section 7.1 (a life annuity) as of the first day of the
month following the expiration of the Qualifying Event Election Period;
provided, however, that:

(i)
The amount of such monthly life annuity shall be the actuarial equivalent of the
Eligible Retiree’s benefit, determined as of the time of calculation hereunder,
under the form of payment in effect as of his Annuity Starting Date; provided,
however, that such monthly amount shall not exceed the amount of the monthly
life annuity which the Eligible Retiree was entitled to as of his Annuity
Starting Date; and

(ii)
In the case of a Qualifying Event described in subparagraph (a)(ii)(B) of this
Section 7.12, the Spouse or ex-Spouse of the Eligible Retiree, as part of the
division of marital property (or other determination which is not subject to
modification under state law), expressly waives all interest in the Eligible
Retiree’s pension under the Plan and such waiver is incorporated into a document
which satisfies the formal requirements of a “Qualified Domestic Relations
Order” as defined in Section 414(p) of the Code; and

(iii)
In the case of a Qualifying Event described in subparagraph (a)(ii)(B) of this
Section 7.12, the Spouse or ex-Spouse of the Eligible Retiree shall secure such
proof of insurability as the Administrator may require, in its discretion.

(c)
In the case of any Qualifying Event described in subparagraph (a)(ii)(C) of this
Section 7.12 and contingent upon the Eligible Retiree’s timely notification to
the Administrator, the affected Eligible Retiree shall be permitted to elect,
within the Qualifying Event Election Period, to receive his future retirement
income from the Plan in one of the forms of payment described in paragraphs (c),
(d), or (e) of Section 7.7 (a 50% or 100% Joint and Survivor Option or a 50% or
100% Joint and Survivor Pop-Up Option) with his Spouse as Beneficiary
thereunder; provided, however, that:

(i)
Payments under any elected form of payment shall commence as of the first day of
the month next following the month in which the Eligible Retiree makes full and
complete application to the Administrator in accordance with rules established
by the Administrator (such commencement date referred to herein as the “Adjusted
Commencement Date”); and

(ii)
Payments under any elected form of payment shall be the actuarial equivalent of
the Eligible Retiree’s benefit, determined as of the time of calculation
hereunder, under the form of payment in effect as of his Annuity Starting Date;
provided, however, that such monthly amount shall not exceed the amount of the
monthly benefit under the elected form of payment which the Eligible Retiree was
entitled to as of his Annuity Starting Date; and

(iii)
The Eligible Retiree shall secure such proof of insurability of the Eligible
Retiree and/or the Eligible Retiree’s Spouse as the Administrator may require,
in its discretion; and

(iv)
The provisions of Sections 7.5 and 7.6 hereof shall apply with respect to any
Eligible Retiree who is married as of the Adjusted Commencement Date and, for
purposes of such Sections and Section 7.7, the Adjusted Commencement Date shall
be deemed the Annuity Starting Date for the elected form of payment described in
this Section 7.12(c); and

(v)
In no event shall more than one election be made under this Section 7.12(c) by
an Eligible Retiree with respect to any single Qualifying Event nor shall this
Section 7.12 be applicable more than twice with respect to any Eligible Retiree,
Section 7.12(c), irrespective of the number of Qualifying Events affecting such
Eligible Retiree; and

(vi)
A Participant’s status as an Eligible Retiree must be independently satisfied
with respect to each Qualifying Event (substituting, where applicable, the
Adjusted Commencement Date for the Annuity Starting Date under
Section 7.12(a)(i)).







ARTICLE VIII - DEATH BENEFITS


8.1
Death Prior to Retirement or Severance

Upon the death of a Participant prior to his Date of Severance, his surviving
Spouse, if any, shall receive a monthly surviving Spouse’s benefit under the
assumption that the Participant had retired the day prior to his death with an
Accrued Pension under the Plan as determined in accordance with the provisions
of Section 6.2(a), and under the further assumption that the automatic election
of a surviving Spouse’s benefit pursuant to subsection 7.5 was in effect at the
time of death. Such surviving Spouse benefit shall commence as of the first day
of the month following the Participant’s death, shall be unreduced for early
commencement and shall be payable for the lifetime of the surviving Spouse.


For purposes of Sections 8.1, 8.2 and 8.3, the interest that is payable to the
Participant’s surviving Spouse shall be distributed over a period not in excess
of the life expectancy of such surviving Spouse and shall commence no later than
the December 31 of the calendar year in which the Participant would have
attained age 65 (or the December 31 of the calendar year immediately following
the calendar year of the Participant’s death, if later).


8.2
Death Prior to Commencement of Early or Disability Pensions

Upon the death of a Participant after his Date of Severance, and prior to his
Annuity Starting Date and while the Participant is awaiting the commencement of
payment of either: (1) an early retirement pension pursuant to Section 6.2(a)
above, or (2) a disability pension after attainment of age 55 but prior to the
attainment of his Normal Retirement Date, his surviving Spouse, if any, shall
receive a monthly surviving Spouse’s benefit under the assumption that the
Participant had retired the day prior to his death with an Accrued Pension under
the Plan as determined in accordance with the provisions of Section 6.2(a), and
under the further assumption that the automatic election of a surviving Spouse’s
benefit pursuant to subsection 7.5 was in effect at the time of death. Following
proper application, such surviving Spouse’s benefit shall commence as of the
first day of the month following the Participant’s death unless the surviving
Spouse elects a later commencement date. Subject to Sections 7.10(c) and 11.12,
a surviving Spouse who fails to make proper application for payment will be
deemed to have made an election to defer distribution. Such surviving Spouse’s
benefit shall be reduced for early commencement in accordance with the
provisions of Section 6.2(b) and shall be payable for the lifetime of the
surviving Spouse.


Upon the death of a disabled Participant who is awaiting commencement of his
pension at his Normal Retirement Date and who has not incurred his Date of
Severance at the time of his death, his surviving Spouse, if any, shall receive
a monthly surviving Spouse’s benefit determined under the provisions of Section
8.1.


If a Participant incurs his Date of Severance when eligible for a disability
retirement pension under Section 5.3 and at a time during which he is receiving
long term disability benefits under the Erie Insurance Group Long Term
Disability Income Benefits Program, then service to date of death will be
included for benefit purposes.


8.3
Death Prior to Commencement of Vested Pensions

If a vested former Participant who has at least one Hour of Service on or after
December 31, 1976, and who has been married for at least one year on his date of
death, dies on or after August 23, 1984 but prior to his Annuity Starting Date,
then his surviving Spouse shall be provided with a preretirement survivor
annuity determined as follows:
(a)
in the case of a Participant who dies after the date on which the Participant
attained his Earliest Retirement Age as though such Participant had retired on
the day before the Participant’s date of death, with an immediate benefit
determined under the provisions of Section 6.2(a) and payable under the
Automatic Surviving Spouse’s Pension in Section 7.5 of the Plan, or

(b)
in the case of a Participant who dies on or before the date on which the
Participant would have attained his Earliest Retirement Age, as though such
Participant had:

(i)
separated from Service on his Date of Severance,

(ii)
survived to his Earliest Retirement Age,

(iii)
retired with an immediate benefit determined under the provisions of Section 6.4
and payable under the Automatic Surviving Spouse’s Option in Section 7.5 of the
Plan at the Earliest Retirement Age, and

(iv)
died on the day after the day on which such Participant would have attained the
Earliest Retirement Age.



Following proper application, a monthly surviving Spouse’s benefit shall
commence under this Section 8.3 as of the first day of the month following the
later of the month of the Participant’s death or the month in which the
Participant would have attained his Earliest Retirement Age under the Plan
unless the surviving Spouse elects a later commencement date (which shall not be
later than the Participant’s Normal Retirement Date. Subject to Section 7.10(a)
and 11.12, a surviving Spouse who fails to make proper application for payment
will be deemed to have made an election to defer distribution. Such surviving
Spouse’s benefit shall be reduced for early commencement in accordance with
Section 6.2(b) and shall be payable thereafter for the remainder of the
surviving Spouse’s lifetime.

8.4
Effect of Valid Joint and Survivor Election

Notwithstanding the foregoing, in the event a Participant described in Section
8.1, 8.2 or 8.3 above has made a valid election of either Option D or Option E
under Section 7.7 and names his Spouse as Beneficiary thereunder, or a valid
election of a 100% Joint and Survivor Pop‑Up Option under Section 7.7, the
amount of the surviving Spouse’s benefit under Section 8.1, 8.2 or 8.3 shall be
based on the survivor percentage applicable to the Participant’s elected option.


8.5
Death on or After Annuity Starting Date

Upon the death of a Participant on or after his Annuity Starting Date, payments,
if any, to a Beneficiary shall be made in accordance with the form of benefit in
effect on the date of the Participant’s death. If the Beneficiary of the
deceased Participant is entitled to receive the remaining certain period
payments from the 10-Year or 15-Year Certain and Life forms of payment, the
Administrator shall instruct the Trustee to pay to such Beneficiary the
actuarial equivalent value of the monthly payments to which the Beneficiary is
entitled in a single sum. Actuarial equivalence for this purpose shall be
determined under the assumptions set forth in Section 7.8. If the Beneficiary
under such form of payment is the surviving Spouse of the deceased Participant,
then any amounts payable may be converted to an actuarially equivalent life
annuity to such Spouse provided the Spouse requests payment in such form.
Notwithstanding the foregoing, in all events the deceased Participant’s
remaining interest in the Plan shall be distributed at least as rapidly as under
the form of distribution in operation as of the date of the Participant’s death.


8.6
Death Benefit for Vested Participants Who Terminated After September 1, 1974 and
Prior to August 23, 1984

Any vested former Participant who terminated after September 1, 1974 and prior
to August 23, 1984 and whose benefits are not in pay status as of August 23,
1984 is to be provided with the right to elect to receive such benefits reduced
and payable in the form of a qualified 50% joint and survivor annuity as defined
by ERISA and the Internal Revenue Code as in effect prior to August 23, 1984,
including the right to revoke such coverage without spousal consent if such
former Participant:
(a)
completed at least one Hour of Service under the Plan after September 1, 1974,
and

(b)
survives to his Annuity Starting Date.







ARTICLE IX - TRUST FUND AND THE TRUSTEE



xiii

--------------------------------------------------------------------------------






9.1
Trust Fund

(a)
The Company has executed a Trust Agreement with a Trustee under the terms of
which a Trust Fund will be established for the purpose of receiving and holding
contributions made by the Company as well as interest and other income on
investments of such funds, and for the purpose of paying the pensions and other
benefits provided by the Plan and paying any expenses incident to the operation
of the Plan or Trust Fund as otherwise provided herein. The Trustee is to manage
and operate the Trust Fund and to receive, hold, invest and reinvest the funds
of the Trust.

(b)
The Company may modify the Trust Agreement as provided therein to accomplish the
purpose of the Plan. The Administrator may remove any Trustee and may select any
successor trustee. Pensions under the Plan may alternatively be provided through
the purchase of annuity contracts issued by an insurance company. In lieu of a
Trust Agreement and Trust Fund, the Company may utilize a contract or contracts
of insurance for the purpose of receiving and holding contributions made by the
Company and for the purpose of paying pensions and other benefits provided by
the Plan, and in such event the references hereunder to “Trust Agreement”,
“Trustee” and “Trust Fund” shall be deemed to be references to “Insurance
Contract”, “Insurance Carrier” and “Insured Fund” respectively.

(c)
The Administrator may select an independent investment manager to invest any
portion of the Trust Fund in each of the various funds. Such investment manager
shall be either registered as an investment manager under the Investment
Adviser’s Act of 1940, a bank, a mutual fund, or an insurance company, and as
required by the Administrator, shall acknowledge in writing that he is a
fiduciary with respect to the Plan.

(d)
The Administrator shall perform such duties relating to the operation of the
Trust Fund as it deems appropriate and shall perform the duties specified in
this Section 9.1.
The Administrator shall have the following responsibilities:

(i)
to appoint and remove Trustees;


xiv

--------------------------------------------------------------------------------






(ii)
to appoint investment managers;

(iii)
to select investment funds or other investments under the Plan;

(iv)
to allocate the duties and procedures for the Trustee and investment managers;

(v)
to establish an investment philosophy and goals for each of the investment
managers;

(vi)
to monitor the Trustee with respect to servicing the Trust Fund in a fiduciary
capacity; and

(vii)
to monitor the investment managers including, without limitation, their
investment philosophies, goals, and rates of return.

The Administrator may, from time-to-time, designate another person to carry out
any of the Administrator’s responsibilities under this Section 9.1. The person
so designated will have full authority, or such limited authority as the
Administrator may specify, to take such actions as are necessary or appropriate
to carry out the duties delegated by the Administrator.


9.2
Irrevocability

The Trust Fund shall be used to pay pensions and other benefits as provided in
the Plan and, as provided in Section 9.6, those reasonable expenses, taxes and
fees incurred in the administration of the Plan and Trust Fund which are not
paid directly by the Company. No part of the principal or income of the fund
shall be used for or diverted to purposes other than those provided in the Plan
and no part of the Trust Fund shall revert to the Company for the benefit of the
Company, except as permitted under Sections 9.3, 11.4 and 12.2 hereof.


9.3
Contributions by the Company

The Company will pay to the Trustee, subject to all the other provisions of the
Plan, such amounts as its Board determines, authorizes and directs; provided
that as a minimum contribution, the Company intends to pay to the Trustee such
amounts as may be necessary to meet the minimum funding standards established
under the Employee Retirement Income Security Act of 1974. The Company also
intends to pay all expenses incident to the operation of the Plan that are not
paid directly from the Trust Fund. Any forfeitures arising from the severance of
employment or death of a Participant, or for any other reason, shall be used to
reduce the contributions of the Company under the Plan and shall not be applied
to increase the pensions or benefits any Participant would otherwise receive
under the Plan at any time prior to the termination of the Plan.


Payments made to meet the minimum funding standards established under ERISA
shall, to the maximum extent permitted by valid provisions of ERISA, be in
complete discharge of the financial obligation of the Company under this Plan.
The pension benefits of the Plan shall, subject to valid provisions of ERISA, be
only such as can be provided by the assets of the Trust and there shall be no
further liability or obligation on any Employer to make any further
contributions to the Trust for any reason. Except as prescribed by valid
provisions of ERISA, the Company does not guarantee continuity of payment of any
benefits under the Plan. The Company does not, in any event, guarantee that its
contributions or the Trust Fund will be sufficient to provide the benefits
hereunder. All rights of Participants and Beneficiaries, and of any person
claiming under any Participant or Beneficiary, shall be enforceable only against
the Trust Fund, except as ERISA may otherwise provide.


Notwithstanding any provisions of the Plan to the contrary, each contribution
made by the Company shall be conditioned upon the deductibility of the
contribution under Section 404 of the Code. If the deduction of all or part of
the contribution is disallowed, the contribution shall, to the extent
disallowed, be repaid to the Company within one year after the date of
disallowance. A contribution also may be repaid to the Company, within one year
after the date made, to the extent it exceeded the full funding limitation or
otherwise was made in error because of a mistake in fact. Amounts returned under
this Section 9.3 shall recognize any net losses attributable to the returned
contribution but shall not include any net earnings thereon.


9.4
Contributions By Participants

No Participant shall be required or allowed to make any contribution to the
Trust Fund established under the Plan.


9.5
Benefits Payable Only From Trust Fund

Payment of benefits under the Plan to Participants and Beneficiaries will be
made only by the Trustee from the funds or securities held by the Trust and/or
the annuity contract or contracts held by the Trust. Except as may be provided
by law, no liability for the payment of benefits to Participants or their
Beneficiaries hereunder shall be imposed upon the Company, any Employer or the
officers or shareholders of the Company or any Employer, and there shall be no
liability or obligation on the part of the Company or any Employer, to make any
further contributions in the event of termination of the Plan.
9.6
Plan Expenses

All reasonable expenses, taxes and fees of the Plan, the Administrator and the
Trustee incurred in the administration of the Plan and Trust Fund shall be paid
from the Trust Fund; provided, however, that the obligation of the Trust Fund to
pay such expenses, taxes and fees shall cease to exist to the extent that the
same are paid, at the discretion of the Company, by the Employers.



xv

--------------------------------------------------------------------------------









xvi

--------------------------------------------------------------------------------






ARTICLE X - BENEFIT LIMITATIONS


10.1
Maximum Limitation Under Section 415(b) of the Code (Effective January 1, 2008)

This Section 10.1 is intended to comply with Section 415(b) of the Code, the
terms of which are incorporated herein by reference and this Section shall be so
construed. Any provisions of the Plan to the contrary notwithstanding, benefits
accrued and benefits payable under the Plan shall be subject to the following
limitations, effective for limitation years on or after July 1, 2007:
(a)
In no event shall the annual benefit accrued, distributed or otherwise payable
to any Participant exceed the Section 415 limit described in subsection (b). To
the extent necessary to comply with Section 411(b) of the Code, if the benefit
the Participant would otherwise accrue in a limitation year would produce an
annual benefit in excess of the Section 415 limit described in subsection (b),
the benefit will be limited (or the rate of accrual reduced) to a benefit that
does not exceed such limit.

(b)
The Section 415 limit is the lesser of (i) and (ii) below:

(i)
The dollar limitation set forth in Section 415(b)(1)(A) of the Code, or

(ii)
100% of the Participant’s average annual Test Compensation for the three
consecutive calendar years (or, if his period of employment is less than three
years, for his entire period of employment) as a Participant during which he
received the greatest aggregate Test Compensation.

(c)
In no event shall the limitations in subsection (b) be less than $10,000 if the
Participant has not at any time participated in a defined contribution plan
maintained by the Employer.

(d)
For purposes of the maximum limitation of this Article, all qualified defined
benefit plans (whether or not terminated) maintained by an Employer or any
Affiliate shall be treated as a single plan. For purposes of applying the
limitations of Section 415, the terms “Employer” and “Affiliate” shall be
construed in light of Sections 414(b) and 414(c) of the Code, as modified by
Section 415(h) of the Code.


xvii

--------------------------------------------------------------------------------






(e)
The dollar limitation described in paragraph (b)(i) above shall be increased by
the cost of living adjustment factor prescribed by the Secretary of the Treasury
under Section 415(d) of the Code. Such adjustment factor shall be applied to
Participants and to such items as the Secretary of the Treasury shall prescribe.

(f)
If the benefit payable to a Participant commences prior to age 62, the dollar
limitation specified under paragraph (b)(i) above as adjusted by subsection (e)
shall be the lesser of: (A) the dollar limitation specified under paragraph
(b)(i) above as adjusted by subsection (e) multiplied by the ratio of the annual
amount of the straight life annuity commencing at his Annuity Starting Date,
over the annual amount of the straight life annuity commencing at age 62 (both
determined without regard to the limitations of Section 415 of the Code), or (B)
such limit, after the application of an actuarially equivalent reduction from
age 62 to his age as of his Annuity Starting Date, using a 5% interest rate
assumption and the applicable mortality table under Section 417(e)(3)(B) of the
Code. No adjustment shall be made to reflect the probability of a Participant’s
death after the Annuity Starting Date and before age 62.

(g)
If the benefit payable to a Participant commences after age 65, the dollar
limitation specified under paragraph (b)(i) above as adjusted by subsection (e)
shall be the lesser of : (A) the dollar limitation specified under paragraph
(b)(i) above as adjusted by subsection (e) multiplied by the ratio of the annual
amount of the immediately commencing straight life annuity payable to the
Participant (ignoring accruals after age 65) using the actuarial adjustments in
Section 11.6 over the annual amount of the straight life annuity that would have
been payable at age 65, or (B) the dollar limitation specified under paragraph
(b)(i) above as adjusted by subsection (e) actuarially increased using a 5%
interest rate assumption and the applicable mortality table under Section
417(e)(3)(B) of the Code. The probability of the Participant dying after age 65
and before the age at which the payment of benefits would commence shall not be
taken into account in increasing the dollar limitation under this subsection
(g).


xviii

--------------------------------------------------------------------------------






(h)
The annual benefit is a retirement benefit under the Plan which is payable
annually in the form of a single life annuity.

(i)
If the benefit payable to a Participant is not in the normal form of payment nor
in the form of a qualified joint and survivor annuity, and it is not payable in
a form to which Section 417(e)(3) of the Code applies, then the maximum annual
amount determined under subsection (b) above shall be adjusted such that it is
the greater of:

(A)
the actuarially equivalent straight life annuity commencing at the same Annuity
Starting Date as the form of benefit payable to the Participant using the Plan’s
factors for determining actuarial equivalence, and

(B)
the actuarially equivalent straight life annuity commencing at the same Annuity
Starting Date as the form of benefit payable to the Participant using an
interest rate of 5% and the applicable mortality table under Section
417(e)(3)(B) of the Code.

(ii)
If the benefit is payable in a form to which Code Section 417(e)(3) applies, the
actuarially equivalent straight life annuity benefit shall be the greatest of:

(A)
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s factors for determining actuarial
equivalence;

(B)
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using a 5.5% interest assumption and the applicable
mortality table under Section 417(e)(3)(B) of the Code; or

(C)
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the


xix

--------------------------------------------------------------------------------






applicable interest rate under Section 417(e)(3)(C) of the Code and the
applicable mortality table specified in Revenue Ruling 2001-62, divided by 1.05.
(iii)
Notwithstanding the foregoing, for a benefit that has an Annuity Starting Date
in 2004 or 2005, the actuarially equivalent straight life annuity benefit shall
be the greater of:

(A)
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using the Plan’s actuarial equivalence factors; or

(B)
the annual amount of the straight life annuity commencing at the Annuity
Starting Date that has the same actuarial present value as the particular form
of benefit payable, computed using a 5.5% interest assumption and the applicable
mortality table for the distribution under Treasury Regulation Section
1.417(e)-1(d)(2).

Benefits with an Annuity Starting Date in 2004 shall be calculated in accordance
with the requirements of Notice 2004-78, the terms of which are hereby
incorporated by reference.
(i)
If the Participant has completed less than 10 years of Plan participation, the
dollar limitation determined under paragraph (b)(i) above shall be adjusted by
multiplying such amount by a fraction, the numerator of which is the
Participant’s number of years of Plan participation (or parts thereof) and the
denominator of which is 10.

(j)
If the Participant has completed less than 10 years of Credited Service, the
maximum amount determined under paragraph (b)(ii) and subsection (c) (without
regard to paragraph (b)(i) above) shall be adjusted by multiplying such amount
by a fraction, the numerator of which is the Participant’s number of years of
Credited Service (or parts thereof) and the denominator of which is 10.


xx

--------------------------------------------------------------------------------






(k)
In no event shall the provisions of subsection (i) or subsection (j) above
reduce the limitations in subsection (b) to an amount less than one tenth of
such limitations, determined without regard to the provisions of subsection (i)
and (j).

(l)
For purposes of applying the benefit limitations set forth herein, the
“limitation year” shall be the calendar year.



10.2
Limitations Based on Funding Status

(a)
Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 10.2(a)(ii) below)
but is not less than 60 percent, then the limitations set forth in this
subsection (a) apply.

(i)
50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable Section 436 measurement date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, unless the present value of the portion of the benefit that
is being paid in a prohibited payment does not exceed the lesser of:

(A)    50 percent of the present value of the benefit payable in the optional
form of benefit that includes the prohibited payment; or
(B)    100 percent of the PBGC maximum benefit guarantee amount (as defined in
Treasury Regulations Section 1.436-1(d)(3)(iii)(C)). The limitation set forth in
this Section 10.2(a)(i) does not apply to any payment of a benefit which under
Section 411(a)(11) of the Code may be immediately distributed without the
consent of the Participant. If an

xxi

--------------------------------------------------------------------------------






optional form of benefit that is otherwise available under the terms of the Plan
is not available to a Participant or Beneficiary as of the annuity starting date
because of the application of the requirements of this Section 10.2(a)(i), the
Participant or Beneficiary is permitted to elect to bifurcate the benefit into
unrestricted and restricted portions (as described in Treasury Regulations
Section 1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may also elect
any other optional form of benefit otherwise available under the Plan at that
annuity starting date that would satisfy the 50 percent/PBGC maximum benefit
guarantee amount limitation described in this Section 10.2(a)(i), or may elect
to defer the benefit in accordance with any general right to defer commencement
of benefits under the Plan.
(ii)    Plan Amendments Increasing Liability for Benefits. No amendment to the
Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
shall take effect in a Plan Year if the adjusted funding target attainment
percentage for the Plan Year is:
(A)    Less than 80 percent; or
(B)    80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.
The limitation set forth in this Section 10.2(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

xxii

--------------------------------------------------------------------------------






(b)
Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in Section 10.2(b)(ii) below), then the limitations in this subsection
(b) apply.

(i)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable Section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a prohibited payment. The
limitation set forth in this Section 10.2(b)(i) does not apply to any payment of
a benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant.

(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

(A)
Less than 60 percent; or

(B)
60 percent or more, but would be less than 60 percent if the adjusted funding
target attainment percentage were redetermined applying an actuarial assumption
that the likelihood of occurrence of the unpredictable contingent event during
the Plan Year is 100 percent.

(iii)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable Section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this Section 10.2(b)(iii), then the Plan is not
permitted to be amended in a manner that would increase the


xxiii

--------------------------------------------------------------------------------






liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits.
(c)
Limitations Applicable If the Plan Sponsor Is In Bankruptcy.

Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Company is a
debtor in a case under Title 11, United States Code, or similar Federal or State
law, except for payments made within a Plan Year with an annuity starting date
that occurs on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target attainment percentage for that Plan Year
is not less than 100 percent (without regard to the interest stabilization rules
under Section 430(h)(2)(C)(iv) for Plan Years beginning on or after January 1,
2015). In addition, during such period in which the Company is a debtor, the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, except for payments that occur on a date within a Plan Year
that is on or after the date on which the Plan’s enrolled actuary certifies that
the Plan’s adjusted funding target attainment percentage for that Plan Year is
not less than 100 percent. The limitation set forth in this Section 10.2(c) does
not apply to any payment of a benefit which under Section 411(a)(11) of the Code
may be immediately distributed without the consent of the Participant.
(d)    Provisions Applicable After Limitations Cease to Apply.
(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
Section 10.2(a)(i), Section 10.2(b)(i) or Section 10.2(c) applied to the Plan as
of a Section 436 measurement date, but that limit no longer applies to the Plan
as of a later Section 436 measurement date, then that limitation does not apply
to benefits with annuity starting dates that are on or after that later Section
436 measurement date.


xxiv

--------------------------------------------------------------------------------






(ii)    Resumption of Benefit Accruals. If a limitation on benefit accruals
under     Section 10.2(b)(iii) applied to the Plan as of a Section 436
measurement date, but that limitation no longer applies to the Plan as of a
later Section 436 measurement date, then benefit accruals shall not
automatically resume on a prospective basis unless otherwise provided by the
Company.     The Plan shall comply with the rules relating to partial years of
participation and the prohibition on double proration under Department of
    Labor regulation 29 CFR Section 2530.204-2(c) and (d).
(iii)    Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Section
10.2(b)(ii), but is permitted to be paid later in the same Plan Year (as a
result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the
    Plan Year that meets the requirements of Treasury Regulations Section
1.436-1(g)(5)(ii)(B)), then that unpredictable contingent event benefit shall be
paid, retroactive to the period that benefit would have been payable under the
terms of the Plan (determined without regard to Section 10.2(b)(ii)). If the
unpredictable contingent event benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Plan is treated as if
it does not provide for that benefit.
(iv)    Treatment of Plan Amendments That Do Not Take Effect. If a Plan
amendment does not take effect as of the effective date of the amendment because
of the limitation of Section 10.2(a)(ii) or Section 10.2(b)(iii), but is
permitted to take effect later in the same Plan Year (as a result of additional
contributions or pursuant to the enrolled actuary's certification of the
adjusted funding target attainment percentage for the Plan Year that meets the
requirements of Treasury Regulations Section 1.436-1(g)(5)(ii)(C)), then the
Plan amendment must automatically take effect as of the first day of the Plan
Year (or, if later, the original effective date of the amendment). If the Plan
amendment cannot take

xxv

--------------------------------------------------------------------------------






effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.
(e)
Notice Requirement. The Administrator shall provide a written notice in
accordance with Section 101(j) of ERISA to Participants and Beneficiaries within
30 days after certain specified dates if the Plan has become subject to a
limitation described in Section 10.2(a)(i), Section 10.2(b) or Section 10.2(c).

(f)
Methods to Avoid or Terminate Benefit Limitations. The Company may apply methods
prescribed under Section 436(b)(2), (c)(2), (e)(2), and (f) of the Code and
Treasury Regulations Section 1.436-1(f) to avoid or terminate the application of
the limitations set forth in Sections 10.2(a), (b) and (c) for a Plan Year. In
general, the methods the Company may use to avoid or terminate one or more of
the benefit limitations under Sections 10.2(a), (b) and (c) for a Plan Year
include employer contributions and elections to increase the amount of Plan
assets which are taken into account in determining the adjusted funding target
attainment percentage, making an employer contribution that is specifically
designated as a current year contribution that is made to avoid or terminate
application of certain of the benefit limitations, or providing security to the
Plan.

(g)
Special Rules.

(i)
Rules of Operation for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage.

(A)
In General. Section 436(h) of the Code and Treasury Regulations Section
1.436-1(h) set forth a series of presumptions that apply (1) before the Plan’s
enrolled actuary issues a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year and (2) if the Plan’s enrolled actuary
does not issue a certification of the Plan’s adjusted funding target attainment
percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan’s enrolled actuary issues a range certification for the
Plan Year pursuant to Treasury Regulations Section 1.436-1(h)(4)(ii) but does
not issue a certification of the specific adjusted funding target


xxvi

--------------------------------------------------------------------------------






attainment percentage for the Plan by the last day of the Plan Year). For any
period during which a presumption under Section 436(h) of the Code and Treasury
Regulations Section 1.436-1(h) applies to the Plan, the limitations under
Sections 10.2(a), (b) and (c) are applied to the Plan as if the adjusted funding
target attainment percentage for the Plan Year were the presumed adjusted
funding target attainment percentage determined under the rules of Section
436(h) of the Code and Treasury Regulations Section 1.436-1(h)(1), (2), or (3).
These presumptions are set forth in Section 10.2(g)(i)(B), (C) and (D).
(B)    Presumption of Continued Underfunding Beginning First Day of Plan Year.
If a limitation under Section 10.2(a), (b) or (c) applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 10.2(g)(i)(C) or
Section 10.2(g)(i)(D) applies to the Plan:
(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and
(2)    The first day of the current Plan Year is a Section 436 measurement date.
(C)    Presumption of Underfunding Beginning First Day of 4th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 4th
month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in Treasury Regulations Section 1.436-1(h)(2)(ii),

xxvii

--------------------------------------------------------------------------------






then, commencing on the first day of the 4th month of the current Plan Year and
continuing until the Plan’s enrolled actuary issues a certification of the
adjusted funding target attainment percentage for the Plan for the current Plan
Year, or, if earlier, the date Section 10.2(g)(i)(D) applies to the Plan:
(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and
(2)    The first day of the 4th month of the current Plan Year is a Section 436
measurement date.
(D)    Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Treasury Regulations Section
1.436-1(h)(4)(ii) but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:
(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and
(2)    The first day of the 10th month of the current Plan Year is a section 436
measurement date.
(ii)    New Plans, Plan Termination, Certain Frozen Plans, and Other Special
Rules.
(A)    First 5 Plan Years. The limitations in Section 10.2(a)(ii), Section
10.2(b)(ii), and Section 10.2(b)(iii) do not apply to a new plan for the first

xxviii

--------------------------------------------------------------------------------






5 plan years of the plan, determined under the rules of Section 436(i) of the
Internal Revenue Code and Treasury Regulations Section 1.436-1(a)(3)(i).
(B)    Plan Termination. The limitations on prohibited payments in Section
10.2(a)(i), Section 10.2(b)(i), and Section 10.2(c) do not apply to prohibited
payments that are made to carry out the termination of the Plan in accordance
with applicable law. Any other limitations under this section of the Plan do not
cease to apply as a result of termination of the Plan.
(C)    Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans. The limitations on prohibited payments set forth in Sections 10.2(a)(i),
10.2(b)(i) and 10.2(c) do not apply for a Plan Year if the terms of the Plan, as
in effect for the period beginning on September 1, 2005, and continuing through
the end of the Plan Year, provide for no benefit accruals with respect to any
Participants. This Section 10.2(g)(ii)(C) shall cease to apply as of the date
any benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.
(D)    Special Rules Relating to Unpredictable Contingent Event Benefits and
Plan Amendments Increasing Benefit Liability. During any period in which none of
the presumptions under Section 10.2(g)(i) apply to the Plan and the Plan’s
enrolled actuary has not yet issued a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year, the limitations under
Section 10.2(a)(ii) and Section 10.2(b)(ii) shall be based on the inclusive
presumed adjusted funding target attainment percentage for the Plan, calculated
in accordance with the rules of Treasury Regulations Section 1.436-1(g)(2)(iii).
(iii)    Special Rules Under PRA 2010.
(A)
Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Section 10.2(a)(i) or Section 10.2((b)(i) apply to
payments under a social security leveling option, within the meaning of Section
436(j)(3)(C)(i) of the


xxix

--------------------------------------------------------------------------------






Code, the adjusted funding target attainment percentage for a Plan Year shall be
determined in accordance with the “Special Rule for Certain Years” under Section
436(j)(3) of the Code and any Treasury Regulations or other published guidance
thereunder issued by the Internal Revenue Service.
(B)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under Section 10.2(b)(iii) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Section 436(j)(3) of the Code
(except as provided under Section 203(b) of the Preservation of Access to Care
for Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).

(iv)    Interpretation of Provisions. The limitations imposed by this section of
the     Plan shall be interpreted and administered in accordance with Section
436 of the Code and Treasury Regulations Section 1.436-1.
(h)
Definitions. The definitions in the following Treasury Regulations apply for
purposes of Sections 10.2(a) through (g): Section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; Section 1.436-1(j)(2) defining
annuity starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining Section 436 measurement date; and section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.

(i)    Effective Date. The rules in Sections 10.2(a) through (h) are effective
for Plan Years beginning after December 31, 2007.





xxx

--------------------------------------------------------------------------------






ARTICLE XI - MISCELLANEOUS PROVISIONS


11.1
Plan Non-Contractual

No Participant or Beneficiary shall have any right or interest under the Plan
unless and until he becomes entitled thereto as provided in the Plan. The
adoption and maintenance of the Plan shall not be deemed to constitute a
contract between an Employer and any Employee. Inclusion in the Plan will not
affect an Employer’s right to discharge or otherwise discipline Employees and
membership in the Plan will not give any Employee the right to be retained in
the service of an Employer nor any right or claim to a pension or other benefit
unless such right is specifically granted under the terms of the Plan.


11.2
Non-Alienation of Retirement Rights or Benefits

(a)
Except as provided in Section 11.2(b) or 11.2(c), no benefit payable under the
Plan shall be subject in any manner to anticipation, sale, transfer, assignment,
pledge, encumbrance, security interest or charge, and any action by way of
anticipating, alienating, selling, transferring, assigning, pledging,
encumbering, charging or granting a security interest in the same shall be void
and of no effect; nor shall any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.

(b)
Section 11.2(a) shall not apply to the creation, assignment, or recognition of a
right to any benefit payable pursuant to a qualified domestic relations order as
defined in Section 414(p) of the Code. The Administrator shall establish
reasonable procedures to determine the status of domestic relations orders and
to administer distributions under such orders which are deemed to be qualified
domestic relations orders. Such procedures shall be in writing shall comply with
the provisions of Section 414(p) of the Code and shall be incorporated into this
plan document. To the extent that, because of a qualified domestic relations
order, more than one individual is to be treated as a surviving Spouse, the
total amount payable from the Plan as a result of the death of a Participant
shall not exceed the amount that would be payable from the Plan if there were
only one surviving Spouse.

(c)
Notwithstanding the provisions of Section 11.2(a), the Plan may offset any
portion of the Accrued Pension of a Participant or the Participant’s Beneficiary
against a claim of the Plan arising:

(i)
as a result of the Participant’s or Beneficiary’s conviction of a crime
involving the Plan; or

(ii)
with regard to the Participant’s or Beneficiary’s violation of ERISA’s fiduciary
provisions upon:

(A)
the entry of any civil judgment, consent order, or decree against the
Participant or Beneficiary; or

(B)
the execution of any settlement agreement between the Participant or Beneficiary
and the Department of Labor or Pension Benefit Guaranty Corporation.



11.3
Payment of Pension to Others

In the event that the Administrator shall find that any Participant or
Beneficiary to whom a pension is payable, is unable to care for his affairs
because of illness, accident or incapacity, any payment due (unless prior claim
therefor shall have been made by a duly qualified guardian or other legal
representative) may, in the discretion of the Administrator, be paid to the
Spouse, parent, child, brother or sister of such Participant or Beneficiary or
to any other person deemed by the Administrator to be maintaining or responsible
for the maintenance of such Participant or Beneficiary. Any such payment shall
be a payment for the account of the Participant or Beneficiary and shall be a
complete discharge of any liability of the Plan and any Employer therefor.


11.4
Prohibition Against Reversion

Except as provided in Section 9.2 hereof, in no event shall any funds held in
the Trust Fund revert to the Company or be diverted to purposes other than the
exclusive benefit of Participants or their Beneficiaries prior to the
satisfaction of all liabilities under the Plan; provided, however, that in the
event the Plan is terminated, if, after all plan liabilities are satisfied,
there remains a balance in the Fund as a result of actuarial error, such balance
shall be returned to the Company.


11.5
Merger, Transfer of Assets or Liabilities

The Company may merge or consolidate the Plan with, transfer assets and
liabilities of the Plan to, or receive a transfer of assets and liabilities
from, any other plan without the consent of any other Employer or other person,
if such transfer is effected in accordance with applicable law and if such other
plan meets the requirements of Code Sections 401(a) and 501(a), permits such
transfer or the receipt of such transfer and, with respect to liabilities to be
transferred from this Plan to such other plan, satisfies the requirements of
Code Sections 411(d)(6) and 417. This Plan may not be merged or consolidated
with any other plan, nor may any assets or liabilities of this Plan be
transferred to any other plan, unless the terms of the merger, consolidation or
transfer are such that each Participant in the Plan would, if the Plan were
terminated immediately after such merger, consolidation or transfer, receive a
pension having a value equal to or greater than the pension he would have been
entitled to receive if this Plan had terminated immediately prior to the merger,
consolidation or transfer.


11.6
Actuarial Equivalence

Any determination of actuarial equivalence required by the provisions of this
Plan, when not otherwise specified in the Plan, shall be made on the basis of
the mortality table referenced in IRS Revenue Ruling 2001-62, (GAR ’94) with an
annual interest rate of 6%.


11.7
Change of Vesting Schedule

If the Plan’s vesting schedule is amended or if the Plan is deemed amended by an
automatic change to or from a Top-Heavy Plan vesting schedule (Section 13.3),
each Participant with at least three years of Service with an Employer may
elect, within a reasonable period after the adoption of the amendment or change,
to have his nonforfeitable pension computed under the Plan without regard to
such amendment or change.


The period during which the election may be made shall commence at the date the
amendment is adopted or deemed to be made and shall end on the latest of:
(a)
60 days after the amendment is adopted;

(b)
60 days after the amendment becomes effective; or

(c)
60 days after the Participant is issued written notice of the amendment by the
Administrator.

Notwithstanding the foregoing provisions of this Section 11.7, the vested
interest of any Participant on the date such amendment is effective shall not be
less than his vested interest under the Plan as in effect immediately prior to
the effective date of such change.


11.8
Controlled Group

For purposes only of determining eligibility to participate in the Plan and
eligibility for any pension (but not the amount thereof) under the Plan, all
employment with an Employer or an Affiliate shall be deemed to be employment
with an Employer in computing Hours of Service and Service.


11.9
Severability

If any provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.


11.10
Employer Records

The records of a Participant’s Employer shall be presumed to be conclusive of
the facts concerning his employment or non-employment, Service, Credited Service
and Compensation unless shown beyond a reasonable doubt to be incorrect.


11.11
Application of Plan Provisions

This Plan shall be binding on all Participants and their Spouses and
Beneficiaries and upon heirs, executors, administrators, successors, and assigns
of all persons having an interest herein. The provisions of the Plan in no event
shall be considered as giving any such person any legal or equitable right
against the Company, an Employer or an Affiliate, any of its officers,
employees, directors, or shareholders, or against the Trustee, except such
rights as are specifically provided for in the Plan or hereafter created in
accordance with the terms of the Plan.


11.12
Missing Participants and Beneficiaries.
Notwithstanding Section 7.10, if a Participant who has left employment with the
Company and Affiliates (or a surviving Spouse or Beneficiary who is eligible for
a death benefit or survivor benefit) has failed to file an application for
benefits within 120 days after attainment of the Participant’s Normal Retirement
Date, the Administrator shall treat the Participant’s retirement benefit and
vested Accrued Pension (or the surviving Spouse’s or Beneficiary’s death benefit
or survivor benefit) as forfeited; provided, however, that such retirement
benefit, Accrued Pension, death benefit or survivor benefit shall be reinstated
retroactive to the commencement date set forth below upon the subsequent filing
of a completed application with the Administrator and shall commence within
ninety (90) days after such application is filed. For purposes of this Section
11.12, the commencement date shall be the later of:

(a)
the Participant’s Normal Retirement Date; and

(b)
the date on which the Participant terminated employment with the Employer and
Affiliates.

No payment under the Plan will be increased on account of any delay in payment
due to a Participant’s, surviving Spouse’s or Beneficiary’s failure to properly
file the required application forms furnished by the Administrator or to
otherwise accept such payments.


11.13
IRC 414(u) Compliance Provision

Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service shall be
provided in accordance with Section 414(u) of the Code.
(a)
As provided by Section 414(u) of the Code, “qualified military service” means
service in the uniformed services (as defined in Chapter 54 of Title 38, United
Stated Code) by an individual if the individual is qualified under such chapter
to reemployment rights with the Company or an Affiliate following such military
service.

(b)
“USERRA” means the Uniformed Services Employment and Reemployment Rights Act of
1994 as amended.

(c)
If an individual returns to employment with the Company or an Affiliate
following a period of qualified military service under circumstances such that
the individual has reemployment rights under USERRA, and the individual reports
for said reemployment within the time frame required by USERRA, the following
provisions shall apply:

(i)
The qualified military service shall be recognized as Credited Service and
Service to the same extent as it would have been if the individual had remained
continuously employed with the Company or an Affiliate rather than leaving
active employment to go into qualified military service.

(ii)
Compensation shall be determined by the Company consistent with the requirements
of USERRA, and shall reflect the Company’s best estimate of the earnings the
individual would have received but for the qualified military service.

(d)
If a Participant fails to return to employment with the Company or an Affiliate
on account of the Participant’s death in qualified military service on or after
January 1, 2007, the surviving Spouse of such Participant shall be eligible to
receive any death benefit provided under the Plan as if the Participant had
returned to employment as a Covered Employee immediately prior to his death and
then terminated employment on account of his death.

(e)
If a Participant fails to return to employment with the Company or an Affiliate
on account of either the Participant’s incurring a disability in qualified
military service or the Participant’s death in qualified military service, the
Participant (or the surviving Spouse of the Participant, in the event of the
Participant’s death) shall be eligible for a benefit under the Plan determined
by using the Credited Service the Participant would have had hereunder had the
Participant returned to employment as a Covered Employee immediately prior to
his date of disability or death and then terminated employment on the date of
his disability or death.

(f)
The foregoing provisions are intended to provide the benefits required by USERRA
and the Heroes Earnings Assistance and Relief Tax Act of 2008, and are not
intended to provide any other benefits. This section shall be construed
consistently with said intent.








xxxi

--------------------------------------------------------------------------------






ARTICLE XII - AMENDMENT AND TERMINATION


12.1
Amendment and Termination of the Plan

The Company hopes and expects to continue the Plan, but expressly reserves the
right at any time and from time to time, without the consent of Participants:
(a)
to reduce or discontinue payments to the Plan;

(b)
to terminate the Plan;

(c)
to amend the Plan, retroactively or otherwise, in such manner as it may deem
necessary or advisable in order to qualify the Plan and any trust established in
conjunction therewith under the provisions of Sections 401(a) and 501(a) of the
Code, or any similar Code provisions from time to time in effect;

(d)
to amend the Plan in any other respect, provided, however, that no such
amendment shall forfeit or diminish the interest of any Participant in the Trust
Fund to the extent that such interest has become vested in such Participant,
except as may be permitted under the Code or ERISA.

Any such amendment to or termination of this Plan shall be evidenced by a
written instrument adopted by the Board; provided, however, that the
Administrator may adopt such amendments as shall fall within the limited
amendment authority contained in the Administrator’s charter. Any such written
instrument shall recite at which time the amendments contained therein shall
become effective.


Promptly after an amendment of this Plan shall have become effective, the
Company, or Administrator, as the case may be, shall cause a copy of such
amendment to be filed with the Administrator and with the Trustee. The
Administrator shall take such steps as it may deem appropriate and reasonable to
communicate the amendment to Participants.


12.2
Administration of the Plan in Case of Termination

Upon termination of the Plan, as determined by the Pension Benefit Guaranty
Corporation, the assets of the Trust Fund shall be liquidated and distributed in
accordance with Section 4044 of ERISA and applicable regulations issued
thereunder. In the event of the termination of the Plan or a partial termination
of the Plan, the rights of all affected Participants to Accrued Pensions
determined as of the date of such termination or partial termination, to the
extent funded, or as further adjusted by the Pension Benefit Guaranty
Corporation as of such date, shall be nonforfeitable. Notwithstanding the
foregoing, upon Plan termination, the benefit of any Highly Compensated Employee
shall be limited to a benefit that is nondiscriminatory under Section 401(a)(4)
of the Code.


Upon termination of the Plan, after the satisfaction of all liabilities of the
Plan to its Participants, Beneficiaries and surviving Spouses, the Company shall
receive any remaining amount resulting from any variations between actual
requirements and actuarially expected requirements.


12.3
Internal Revenue Service Limitations

(a)
Except in such cases where the circumstances described in subsection (b) apply,
the annual payments under the Plan to any one (1) of the twenty-five (25)
highest paid Highly Compensated Employees (and Highly Compensated former
Employees), ranked by Test Compensation, shall not exceed the sum of:

(i)
those payments that would be made on behalf of such Employee under a single life
annuity that is the Actuarial Equivalent of the sum of the Employee’s Accrued
Pension and the Employee’s Other Benefits (as defined in subsection (c) below)
under the Plan; and

(ii)
those payments the Employee is entitled to receive under a social security
supplement.

(b)
The provisions of subsection (a) above shall not apply if:

(i)
after payment of all such benefits to an Employee described in subsection (a),
the value of Plan assets equals or exceeds 110% of the value of current
liabilities (as defined in Code Section 412(l)(7) under the Plan;

(ii)
the value of all such benefits to an Employee described in subsection (a) above
is less than one percent of the value of current liabilities under the Plan
prior to the payment of all such benefits to such Employee; or

(iii)
the value of all such benefits to an Employee described in subsection (a) does
not exceed $5,000 or such other amount as may be prescribed under Section
411(a)(11)(A) of the Code as the maximum amount that may be paid out without the
Participant’s consent.

(c)
For purposes of this Section 12.3, “Other Benefits” shall include any loan in
excess of the amounts set forth in Code Section 72(p)(2)(A), any periodic
income, any withdrawal values payable to a living Employee and any death
benefits not provided for by insurance on the Employee’s life. “Other Benefits”
for this purpose shall not include any social security supplements.







ARTICLE XIII - TOP-HEAVY PROVISIONS



xxxii

--------------------------------------------------------------------------------






13.1
General

Notwithstanding any provision of this Plan to the contrary, the provisions of
this Article XIII shall apply with respect to any Plan Year provided the Plan is
a Top-Heavy Plan (as defined in Section 13.2(c) below) for such Plan Year.


13.2
Definitions Relating to Top-Heavy Provisions

For purposes of this Article XIII:
(a)
“Key Employee” means any Employee (including any deceased Employee) who at any
time during the Plan Year that includes the determination date was an officer of
the Employer having annual Test Compensation greater than $130,000 (as adjusted
under Section 416(i)(1) of the Code for Plan Years beginning after December 31,
2002), a five percent (5%) owner of the Employer, or a one percent (1%) owner of
the Employer having annual Test Compensation of more than $150,000 (as adjusted
under Section 416(i)(1) of the Code for Plan Years beginning after December 31,
2002). The determination of who is a key employee will be made in accordance
with Section 416(i)(1) of the Code and the applicable regulations and other
guidance of general applicability issued thereunder.

(b)
“Determination Date” means, with respect to any Plan Year, the last day of the
immediately preceding Plan Year.

(c)
“Top-Heavy Plan” means a plan where, as of the Determination Date, the present
value of the cumulative accrued benefits (including any part of any accrued
benefit distributed in the five-year period ending on the Determination Date)
under the Plan for Key Employees exceeds sixty percent (60%) of the present
value of the cumulative accrued benefits (including any part of any accrued
benefit distributed in the five-year period ending on the Determination Date)
under the Plan for all Employees. The present values of accrued benefits and the
amounts of account balances of an Employee as of the Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the one-year period ending on the Determination Date. The preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than severance from employment, death or disability, this


xxxiii

--------------------------------------------------------------------------------






provisions shall be applied by substituting “five-year period” for “one-year
period”. However, the accrued benefits of any individual who has not performed
services for the Employer or any Affiliate during the one-year period ending on
the Determination Date shall not be taken into account.
(i)
If this Plan is in a Required Aggregation Group, each Plan of an Employer
required to be in such group will be a Top-Heavy Plan if such group is a
Top-Heavy Group.

(ii)
If this Plan is in a Permissive Aggregation Group which is not a Top-Heavy
Group, no Plan of an Employer in such group will be a Top-Heavy Plan.

(d)
“Required Aggregation Group” means:

(i)
each plan of an Employer in which a Key Employee is a participant (regardless of
whether the plan has terminated), and

(ii)
each other plan of an Employer which enables a plan in which a Key Employee is a
participant to meet the requirements of Internal Revenue Code Sections 401(a)(4)
or 410.

(e)
“Permissive Aggregation Group” means any plan of an Employer which is not part
of the Required Aggregation Group, but is treated as if it were at the option of
the Company, provided such group continues to meet the requirements of Internal
Revenue Code Sections 401(a)(4) and 410.

(f)
“Top-Heavy Group” means any Required or Permissive Aggregation Group, if as of
the Determination Date, the sum of the present value of cumulative accrued
benefits for Key Employees under all defined benefit plans included in such
Group and the aggregate of the accounts of Key Employees under all defined
contribution plans included in such Group exceeds sixty percent (60%) of the
similar sum determined for all Employees.

(g)
“Present Value of Accrued Benefits” shall be determined as of the most recent
valuation date within a twelve-month period ending on the Determination Date,
but for the purposes of determining whether this Plan is a Top-Heavy Plan, shall
not include:


xxxiv

--------------------------------------------------------------------------------






(i)
Any rollover contribution initiated by the Employee.

(ii)
Any accrued benefit or account attributable to an Employee who is not a Key
Employee, but who was a Key Employee in any prior Plan Year. To the extent that
a Key Employee is deemed to be a Key Employee if he meets the definition of Key
Employee within any of the four (4) preceding Plan Years, this provision shall
apply following the end of such period of time.

(iii)
Any accrued benefit or account attributable to any individual who has not
performed any services for an Employer at any time during the five-year period
ending on the Determination Date.

Solely for purposes of determining if the Plan is a Top Heavy Plan as described
above, the Present Value of Accrued Benefits shall be determined by using the
single accrual method which is used for all plans of the Company and of any
Affiliate. If no such single method exists, benefits shall be determined as if
they accrued not more rapidly than the lowest accrued rate permitted under
Section 411(b)(1)(C) of the Code.
(h)
“Valuation Date” means December 31.

(i)
“Non-Key Employee” means any Employee who is not a Key Employee.



13.3
Top-Heavy Plan Vesting Requirements

(a)
For any Plan Year in which the Plan is a Top-Heavy Plan, the following vesting
schedule will apply to benefits derived from Employer contributions. The
nonforfeitable interest in a Participant’s accrued benefit will be determined as
follows:

    
Years of Service
Nonforfeitable Percentage of Accrued Benefit
0 but less than 2
0%
2 but less than 3
20%
3 but less than 4
40%
4 but less than 5
60%
5 or more
100%


xxxv

--------------------------------------------------------------------------------








This Section 13.3 does not apply to any Participant who does not have an Hour of
Service after the Plan becomes a Top-Heavy Plan.
(b)
If the vesting schedule under the Plan shifts in or out of the above schedule
due to determination of whether or not the Plan is a Top-Heavy Plan, such shift
shall be an amendment to the vesting schedule and Section 11.7 shall apply.



13.4
Top-Heavy Plan Minimum Benefit Requirements

(a)
For any Plan Year in which the Plan is determined to be a Top-Heavy Plan, each
Non-Key Employee Participant who has completed a year of service will accrue a
minimum annual benefit (derived from Employer contributions and expressed as a
life annuity beginning at Normal Retirement Age and determined without regard to
any Social Security contribution or benefit).

(b)
Such accrual of a minimum annual benefit will be the lesser of:

(i)
Two percent (2%) of the Participant’s highest average compensation for the five
consecutive years during which the Participant had the greatest compensation
from the Employer multiplied by the years of service as defined in (c) below, or

(ii)
Twenty percent (20%) times the Participant’s highest average compensation for
the five consecutive years during which the Participant had the greatest
compensation from an Employer.

(c)
(i)    For the purpose of the accrual of minimum annual benefit, year of service
shall mean a year of Credited Service as defined in Article IV, but will exclude
years when the Plan was not a Top-Heavy Plan for any Plan Year ending during
such year of Credited Service, as well as years of Credited Service in a Plan
Year beginning before December 31, 1984. Notwithstanding the above, each Non-Key
Employee Participant who has completed 1,000 Hours of Service in a year in which
the Plan is a Top-Heavy Plan shall be entitled to the minimum annual benefit
regardless of the level of such Non-Key Employee’s compensation.

(ii)
The compensation required to be taken into account for purposes of this Section
13.4 is Test Compensation; provided, however, that such compensation shall not
exceed the adjusted annual limitation in effect for the given year (as set forth
in Section 2.11) and compensation in years after the close of the last Plan Year
in which the Plan is a Top-Heavy Plan shall be disregarded.

(d)
Notwithstanding any other provision of the Plan, an Employee shall be a
Participant for the purposes of this Section 13.4, and a Participant shall be
entitled to an accrual under this Section 13.4, even if he would not otherwise
be entitled to receive an accrual or would have received a lesser accrual for
the year because the Non-Key Employee Participant is not employed on a specified
date.

(e)
If the annual retirement pension payable under the Plan to a Participant who has
accrued a minimum annual benefit under this Article XIII commences at a date
other than at Normal Retirement Age, such Participant shall receive at least an
amount that is the actuarial equivalent of the minimum annual benefit commencing
at Normal Retirement Age as provided under this Section 13.4 using a five
percent (5%) interest rate assumption for such determination. If the annual
retirement pension payable to a Participant who has accrued a minimum annual
benefit under this Article XIII is in a form other than a single life annuity,
such Participant shall receive an amount that is not less than the minimum
annual benefit as otherwise provided in this Section 13.4 adjusted to be the
actuarial equivalent of a single life annuity commencing at the same age using
the provisions of Section 11.6 of the Plan for such determination.

(f)
In the case of Employees covered under both this Plan and any other plan
maintained by an Employer, this Plan will provide the top heavy minimum benefit
which shall be offset by the benefit, if any, provided under such other plans.



13.5
Limited Application of this Article.

The sole purpose of this Article is to comply with Section 416 of the Code and
the terms of this Article shall be interpreted, applied, and if and to the
extent necessary, shall be deemed modified so as to satisfy solely the minimum
requirements of Section 416 of the Code and the regulations promulgated with
respect thereto.






ARTICLE XIV - JURISDICTION


14.1
Jurisdiction

The provisions of the Plan shall be construed in accordance with ERISA, the
Code, and, where not superseded by ERISA, the laws of the Commonwealth of
Pennsylvania.




Executed at Erie, Pennsylvania, this 18th day of December, 2015.




ERIE INDEMNITY COMPANY






By: /s/ Sean J. McLaughlin    
Title: EVP, Secretary and General Counsel






ATTEST:






/s/ Patrick Simpson            
Counsel II



xxxvi